Shaw, C. J.
[After stating the .substance of the pleadings, amendments and rule of reference, and reciting the report of the arbitrator.] The objection that the premises were not described in the information with sufficient certainty, we suppose, was removed by the amendments afterward made, and by the agreement in the rule of reference that the pleadings might be amended, if need be, so as to embrace all the conflicting claims, rights and interests of the parties within the bounds described in the resolve of 1852, c. 79.
Whether the town of West Roxbury was summoned in, or came in on its own motion, does not appear, and is not perhaps material.
The defendants now move the court to accept the report of the arbitrator, and to render judgment thereon in their behalf; and the Commonwealth, on the report and the questions of law raised therein for the final adjudication of the whole court, moves for judgment for the Commonwealth.
The parties have respectively referred to such charters, laws, records, grants and documentary evidence, as they considered material to their respective rights; also the depositions, and Rome viva voce testimony taken at the hearing, are embraced in *477the case submitted; so that we understand that the whole evidence is before us, upon which these questions of law arise, and the rights of the parties depend.
Before proceeding to a direct consideration of the award, it is necessary to understand precisely what is the subject matter of controversy, and what was the exact issue submitted to the referee. We understand that by the information, as amended before the reference, and twice at or before the hearing, the Commonwealth claims to hold and own, as proprietor in fee, the soil of that portion of the Back Bay, within the empty basin, which, before the tide water was excluded from said bay by the erection of the Milldam or Western Avenue, was within the ordinary ebb and flow of the tide, and which lay below, that is, so far distant from the upland, as tó be below the line of riparian proprietorship. By this term we understand, in its application to a case like the present, where the tide ebbs more than one hundred rods from the line of ordinary high water, that line over and along the flats, over which the tide ordinarily ebbs and flows, at a distance of one hundred rods or sixteen hundred and fifty feet from the adjoining upland. We understand therefore, that, whatever were the terms of the information before its amendments, as it now stands, the Commonwealth makes no claim to any land in the full basin, nor to any land in the empty basin, nearer to the original line of ordinary high water mark than one hundred rods, being the ordinary line of high water mark, before the exclusion of the tide water, in its natural ebb and flow.
Again ; in regard to the right of drainage, which the respondents have put forward prominently in their answer; unquestionably such owners of lands in Roxbury, whether the municipal corporation, or individual proprietors of such lands as have and enjoy a right of drainage into and through the natural watercourses emptying into these channels and through them into the sea, have a right to the continued use and enjoyment of such watercourses, whether the soil, upon and over which they pass, be owned by the Commonwealth or by municipal corporations or individuals; and no question respecting them arises in the present case, which raises the question of title only
*478And further, the learned arbitrator has stated in his report, that all evidence offered on either side, whether objected to or not, was admitted by him, subject to the opinion of the whole court in regard to its competency, under this reservation, that if any part of the evidence is found to be incompetent, all facts, which such evidence would conduce to prove, and which are not proved otherwise, must be laid out of the case.
I. We come now to the consideration of the questions raised upon the report of the arbitrator; and by far the most important is that first stated. It thus appears in the report:
“ The counsel for the Commonwealth contended that the title to the demanded premises, on the first settlement of the country, was vested in the Colony, and thence by the acts of the several governments passed through the Province to the Commonwealth. This proposition I adopted, and held, that the fee still remained in the Commonwealth, unless its government, or that of one of its predecessors, had aliened it.”
In this position we entirely concur; and before going further, it may be useful to add some authorities to corroborate it, and to suggest a qualification, proper to be considered, in its application to the present case.
At the time of the settlement of Massachusetts and the other English colonies in America, the only source of title to the vacant and unsettled lands of this portion of the continent, claimed by the crown of England by right of discovery, was a grant from the king. It was not merely the only source of legal title to the soil, but the only source of authority for exercising limited powers of government, in and over the lands thus granted.
The theory universally adopted, acted upon, and sanctioned by a long course of judicial decisions of the highest authority, was, that the Indians found upon this continent had no legal title to the soil, as that term was understood at the common law and among civilized nations, no fee in the land, but only a temporary right of occupancy, for which it was pertiaps equitable to make them some allowance. The fee was considered to be in the sovereign, by whose subjects it was dis *479covered, and in whose name it was taken possession of. Under this role, this part of North America was claimed and held by the king of England. This jurisdiction extended to all tide waters, included in said territory, in the same manner as in those held by the crown within the realm of England, subject to the public use, according to the rules of the common law. But as it was held that the king, by virtue of his prerogative, had authority to create and grant political powers, necessary to the government of these new countries, it was held, that, where charters were granted to organized bodies with power of governing the colonies to be settled, like that of Charles I. to the Governor and Company of Massachusetts, they conveyed the prerogative powers of the crown, and as such included the arms of the sea, and all tide waters, to be held, like those of the crown, in trust for the public. The grantees thereby became invested with the ordinary right of property in lands for cultivation and settlement, and the extraordinary right of government, subject only to their allegiance and subordination to the parent government, including herein a power over all sea shores and tide waters.
Instead of resorting anew to the original charters, we wiL state what this court held to be the result and legal effect of them, in a recent case which was much discussed, and was decided after much consideration. Commonwealth v. Alger, 7 Cush. 65, 66. The court there say: “ The charter under which the Colony was formed and settled — first, that of James I. to the Plymouth Company, and subsequently that of Charles I. in 1628, reciting an assignment of part of the territory formerly granted to the Plymouth Company, by that company, being, all that part of said territory, [described,] which afterwards constituted the Colony of Massachusetts, to Sir Henry Roswell and his associates — did proceed to grant and confirm to Sir Henry Roswell and his associates all the said lands described, and every part and parcel thereof, and all the islands, rivers, ports, havens, waters, fishings, fishes, mines, minerals, jurisdictions, franchises, royalties, liberties, privileges, commodities and premises whatsoever, with the appurtenances. This charter was not *480merely a grant of property within the realm of England, but it contained provisions for the establishment of a separate dependent government under the allegiance of the king ; and the government thereby constituted was invested with all the civil and political powers to enable it to establish and govern the Colony, and to make laws for that purpose, not repugnant to-the laws of England.”
We may add here, in explanation, that the Charter provided for the organization of the Company, by the appointment of a governor, deputy governor, and eighteen assistants, to be chosen by the freemen of the Company, after the first appointment made by the Charter itself. The governor, deputy governor, assistants and freemen, were authorized to admit freemen, to elect officers for the ordering of- their affairs, and to make laws and ordinances, for the good and welfare of said company, and for the government and ordering, disposition and management of the said lands and plantation, and the people inhabiting and to inhabit the same, as to them from time to time should be thought meet, not repugnant to the laws of England. Anc. Chart. 8, 9.
It is probable, as it has been suggested, that the Charter was intended to create and establish a trading corporation, to meet and act in England, with large powers to manage a planting and trading colony. But there being no restriction upon their meeting and acting anywhere within the king’s dominions; in about two years, the Company, by advice of counsel, determined to remove to Massachusetts ; and in 1630 the governor, deputy governor, and many of the assistants and freemen, came to Massachusetts, bringing the Charter with them. From that time all meetings were held in the Colony. For a few of the first years, and whilst the plantations and settlements were few, meetings were attended according to the Charter, by all such freemen as chose to attend; but, as early as 1634, it was provided that the freemen of each- plantation might choose two or three before every general court, who should have the full voices of all the freemen to act with the governor and assistants in making laws, granting lands, &c., and other affairs, excepting *481elections. 1 Mass. Col. Rec. 118. Here, then, was the origin of a representative government, probably not contemplated by the Charter, but perhaps not wholly inconsistent with it, because, if all freemen had a right to act, those delegated, being freemen, had that right; if repugnant at all to the Charter, it was in excluding those not appointed delegates.
In 1644, ten years later, a still more decisive step was taken. It was probably found that the delegates quite outnumbered the governor and assistants, and would of course outvote them, acting in one body. Divers inconveniences having been found in this mode of proceeding, and accounting it wisdom to follow the laudable practice of other states, it was ordered that henceforth the two bodies shall sit and act apart, in separate bodies, each having the initiative in proposing laws and measures, and each having a negative on the other, so that no act could pass without the concurrence of both bodies. 2 Mass. Col. Rec. 58. In this we perceive the complete establishment of a representative government, with a distribution and balance of powers. Whether this was perfectly consistent with the Charter or not, it was acquiesced in, acted on, and afterwards confirmed by the Province Charter. See Commonwealth v. Charlestown, 1 Pick. 183.
Most of the English colonies had a similar origin in the charter of the sovereign, which granted not only the title to the soil, but the powers of government, and, as incident thereto, the right of the sovereign over the sea shores, and those powers denominated regalia. The nature and extent of these grants, both of property and powers, have been held to be regulated by the common law of England, which the English emigrants claimed as their birthright, and brought with them. This introduced and established the common law of England, as regulating the relative rights of the government and people in this country to the sea and sea shores. The effect of this charter was, to grant to the Governor and Company, as a body, the jura regalia or prerogative rights of the crown, to be held for the Colony, as the crown held them for the realm of England; and also the ordinary right of property in the soil, to be held and granted on the *482liberal tenure of free and common socage, as private rights in real estate are held at common law. Martin v. Waddell, 16 Pet. 367, The same rule, substantially, was established in all the colonial governments, the authorities for which, we think, are too numerous and uniform to require citation.
There is another subject which we think it necessary to con sider, before proceeding to the next point in the report of th arbitrator. We had considered it settled beyond controversy that, by the common law of England, the right of soil, not only in the sea, the fundus maris, was in the king, but also in the sea shore, the land between high and low water mark; and that prima facie the land of all private proprietors, towards the sea shore, and upon bays, arms of the sea, creeks and coves, where the sea ebbs and flows, was bounded by high water mark; but it having been intimated at the argument that some new views had recently been advanced on this subject in England, we were led to look at the authorities cited. The law in this commonwealth seemed to be settled by the case already cited, of Commonwealth v. Alger, 7 Cush. 65. There it is declared that by the common law of England, as it stood long before the settlement of this country, the title to flats was in the king, that it was so held by him in trust for public uses. This rule, apparently so well settled and established both in England and this country, seems to us not to have been shaken or doubted in any recent English case, though some bold speculations may have been advanced by ingenious counsel in argument, or by acute essay writers in the law periodicals.
In the case alluded to of the Attorney General v. City of London, reported in its several stages in various books, but finally decided by Lord Chancellor Cottenham in January 1850, this ground of the right of the crown seems to have been assumed on all sides, as the settled law of the land, and the matters of controversy turned on other points. It is so distinctly stated by Lord Langdale, Master of the Rolls, in 12 Beav. 26. See also In re Hull & Selby Railway, 5 M. & W. 327.
In the case of Attorney General v. Chambers, 4 De Gex, Macn. & Gord 206, decided by Lord Chancellor Cranworth, assisted *483by Baron Alderson and Mr. Justice Maulé, it was also assumed on all hands, that the limit of the proprietorship, in lands bordering on the sea shore, between the king on the sea side, and the private owner on the land side, was the line of high water mark; and the question elaborately discussed was, where precisely that line should be drawn. These distinguished judges, we believe for the first time, declared the rule of law, and defined that line to be, the medium line between the ordinary line of high water in ordinary spring tides at the full and change of the moon, and the ordinary line of high water at neap tides, at about midway in time between the full and change of the moon.
Without citing other authorities, we think these modern cases show that in whatever other respects the law may have been modified, the ancient rule, on the point stated, has not been changed, and therefore we assume the doctrine to be, as stated in Commonwealth v. Alger, and confirmed by the cases there cited, that at the time of the granting of the colony charters herein before stated, the king held the sea shores as well as the land under the sea; that he held the same publici juris for the use and benefit of all the subjects, for all useful purposes, the principal of which were navigation and the fisheries.
Taking this proposition, in connection with the proposition already stated, that the king had full power, in these unsettled parts of bis dominion, out of the realm of England, to grant a title to the land for purposes of settlement, and such powers of government as might be necessary; and that a charter was granted, vesting the right of soil in the grantees, with very large powers of government, including all necessary to the control and management of all public interests, of navigation and fisheries, and of the sea shore and navigable waters; the effect of this charter was, to grant to the company both the jus privatum and the jus publicum of the crown; the jus privatum, or title to the land, to be held in fee, parcelled out to corporations and individuals, to be held in fee, subject to the rules of the common law, as private property; and the jus publicum, or all those rights of the crown in the sea, sea shore, bays and arms of the *484sea, where the tide ebbs and flows, in trust for public use of all those who should become inhabitants of said territory and sub jects of said government.
We proceed now to the next and most essential part of thi award. The referee having come to the conclusion that. th right of property in these flats is in the Commonwealth, urdes it or its predecessors have aliened it, proceeds to state the in traduction by the. defendant’s counsel of an act of the genera court of the Colony of Massachusetts, passed May 25th 1636, their claim under it, and the referee’s opinion thereon, closing thus: “ I am therefore of opinion and do decide, that the act of 1636, in the liberal and proper construction of the language used, operated as a grant, and vested in the then town of Eoxbury the fee of the demanded premises.”
In order rightly to weigh and estimate the legality of the conclusion, to which the arbitrator thus came, in putting a construction upon the ancient grant thus mentioned, several things must be taken into consideration, and in this connection dates are important; also what was the actual condition of the Colony at the time when the supposed grant to the town of Eoxbury was made.
1. We are to inquire how grants of land were first made and set off to the parties interested, and how actual settlements were first made.
At one of the earliest meetings after the Charter, held in London, before the Company had thought of removing, a question naturally arose, how the adventurers should be reimbursed for their costs and charges, and to this end it was debated how some good course might be settled for the division of the lands. In the spring of 1629 a plan was agreed upon, for distributing the lands in the proportion of two hundred acres for every fifty pounds subscribed, and so in proportion; and fifty acres for each servant sent over. A special government, subordinate to that of the governor and company, was appointed, to reside in Massachusetts, consisting of thirteen persons, to be called the *485Governor and Council of London’s Plantation in the Massachusetts Bay in New England; and this subordinate government, of whom Governor Endicott, then gone to New England, was to be the head, was authorized and required to make dividend of lands to those entitled, and if such allotments were not made within ten days after the settler’s arrival, demand being duly made, the settler was allowed to take up his allotment upon any lands, not already appropriated. 1 Mass. Col. Rec. 42, 361-365. About the same time, for enlarging their pecuniary means, provision was made for creating a new stock, with a like right to an allotment of land. 1 Mass. Col. Rec. 68.
In consequence of these arrangements, when Governor Winthrop and the body of assistants and freemen came over with the Charter in 1630, a considerable number of allotments and grants of land had been made by the local government, and several settlements or plantations had been then formed. The settlers, in selecting their allotments, would naturally take up the lands in considerable numbers near each other, for their better mutual security against the dreaded enemy, the Indians. The terms “plantation,” “town,” and “township” seem to be used almost indiscriminately to indicate a cluster or body of persons inhabiting near each other; and when they became designated by a name, certain powers were conferred upon them by general orders and laws, such as to manage their own prudential concerns, to elect deputies and the like, which in effect made them municipal corporations ; and no formal acts of incorporation were granted till long afterwards.
At the second meeting in the Colony, at Charlestown, on the 7th of September 1630, the following order was passed : “ It is ordered that. Trimountain shall be called Boston; Mattapan, Dorchester; and the town upon Charles River, Watertown.” 1 Mass. Col. Rec. 75. We doubt whether these places bad any formal act of incorporation during the existence of the Colony, or any other recognition by the government of a corporate existence.
At the last meeting of the governor and assistants at Charles-town, before removing to Boston, on the 28th of Septémber *4861630, an order passed indicating the several plantations townships then existing, and their relative importance, by rate assessed on them as follows, to raise ¿650:
Charlestown . .¿6 7
Boston .... 11
Dorchester . 7
Roxbury .... ... 5
Watertown . 11
Medford .... 3
Salem .... . 3
Wessaguscus [Weymouth] . . . 2
Nantasket . 1
¿650
We think no essential change in this respect took place till long after 1636, the date of the grant to Roxbury. Lands were allotted and assigned to settlers in severalty, and settlements Were formed without any previous survey of the territory; and towns, as settlements, were taxed, and vested by general acts with powers, which in effect made them corporations, but without bounds or limits. And the ancient records are full of orders, providing for the establishing of bounds between one town and another.
2. Another important consideration in putting a construction upon this grant is, that it was, in time, several years before the act usually known as the colony ordinance of 1641, though probably passed in 1647, by which “it is declared, that in all creeks, coves and other places about and upon salt water where the sea ebbs and flows, the proprietor or the land adjoining shall have propriety to the low water mark, where the sea doth not ebb above one hundred rods, and not more wheresoever it ebbs further.” Anc. Chart. 148. For a full statement of the character and effect of this act, see Commonwealth v. Alger, 7 Cush. 67.
Under these views we come to consider the grant by the Colony in 1636, and ascertain its effect and operation. The *487form of this act is as follows : “ Ordered, that all the rest of the ground lyeing betwixt Dorchester bounds, and Boston bounds, shall belonge to the towne of Rocksbury, easterly of Charles Ryver (except the propriety of the aforesaid town which they purchased of particular persons) Rocksbury not tó extend above eight myles in length from their meeting howse.”
Supposing this to be a grant of property in land, by the Company, represented by the colonial government, then meeting and acting within the Colony of Massachusetts Bay, and having superseded the subordinate and temporary government of which Governor Endicott was the head, which had previously been authorized to appropriate and grant lands, the question is, what was the subject matter, what estate passed by this grant. When the boundaries, monuments and local objects, constituting the descriptive part of a grant, be it deed or record, are fixed by the evidence as matters of fact, the construction of such deed, its effect and operation, is a question of law.
These boundaries, abuttals and monuments áre fully set forth, in the report, by reference to the acts and records, many of which are specified and enumerated in the report and others are generally referred to. The first named is “ Dorchester bounds,” that is, the bounds between Dorchester and the plantation or settlement called Roxbury, which the language of the order implies had been previously settled. Committees had been appointed, and surveys directed for that purpose ; it might be, and no doubt was, corrected afterwards. But it was assumed to be settled, and sufficiently accurate to stand as a boundary. It appears by the description and plans, that it was a line, extending up from Boston Harbor, between Boston proper and Dorchester Point, now South Boston, through what is now called the South Bay, and then run in a line designated, in a westerly direction, to the bounds of Dedham at Charles River.
The boundary expressed on the other side, being the northerly or northwesterly side, is “ Boston bounds.” By this term, it is manifest, was intended the line of a tract of land at Muddy River, now Brookline, which was assigned to the inhabitants of Boston as an enlargement of their limited territory. Its well
*488established bounds, northerly and westerly, were Cambridge (now Brighton) and Newton. This settlement at Muddy River, at the time of the grant in question, was regarded and designated as part of Boston, and so remained half a century after-wards. In 1686, by an order of the president and council, the chartered government being then superseded, the inhabitants of Muddy River, then called a hamlet of Boston, were exempted from town rates to the town of Boston; they maintaining theii own highways, poor and other public charges, arising amongst themselves, and annually meeting and choosing three men to manage their affairs* In 1705, after the establishment of the provincial government, they were granted the powers and privileges of a township, to be called Brooklyn, provided that all common lands belonging to Boston'should still remain to the proprietors of said lands. [Ante, 465, note.] At the time of this grant, therefore, “ Boston Bounds,” expressed in it, was the dividing line between Roxbury and the settlement at Muddy River, and nearly coincided with the present dividing line between Roxbury and Brookline, a line that formerly extended to Charles River, which was the easterly line of Dedham. It appears then by referring to the boundaries of the adjoining towns, and to the surveys and plans, that a part of Charles River, forming the easterly line of Dedham, is so situated that a line protracted in *489a westerly or southwesterly direction would strike it, and that the bounds of Dorchester, on the southerly side, did strike it.
Here are then two side lines, as well defined as the nature of surveying at that time admitted, and both in fact extending - from the seaboard to the interior, towards Charles River. We are then to look"for the residue of the description, “ all the rest of the ground lying betwixt Dorchester bounds and Boston bounds, easterly of Charles River, Roxbury not to extend above eight miles in length from their meeting-house.”
At that period, it was a common practice, in establi ihing the bounds of the front range of towns on the seaboard, to extend them eight miles into the interior. In 1*635-6 it was ordered that Charlestown bounds shall run eight miles into the country, from their meeting-house, if no other bounds intercept. 1 Mass. Col. Rec. 168. So Watertown is to run till it be eight miles from their meeting-house. 1 Mass. Col. Rec. 257. Other instances might be named.
When, having fixed side lines, which if protracted would extend to Charles River, the grant says “ all the rest of the ground, lying betwixte ” those two lines, “ easterly of Charles River; ” if unlimited, it would obviously make that part of Charles River the westerly boundary. But the grant was not unlimited ; it was qualified by the limitation, that it should not extend above eight miles from the meeting-house. The distance was probably unknown, it might be six or seven, or perhaps nine or ten miles. A specific limit was therefore inserted in terms. The word “ rest ”. or residue “ of the ground,” &c., implies that part of the land, then known as the town or plantation of Roxbury, perhaps a large part, had been previously taken up by settlers entitled, oi granted out by the provisional government under Endicott. The lands thus granted and settled would naturally be those near the seaboard, and the village be formed so that the lands in the interior would be those remaining longest ungranted and unsettled. Indeed there was an order of the government, previous to this grant, that no dwelling-house should be built above half a mile from the meeting-house in any new plantation, without leave from the court. 1 Mass. Col. Rec. 157.
*490It appears to us therefore, that this last clause describes, in an alternative form, the westerly line of the intended grant, and that it embraced all the remaining interest of the government in the ungranted and unsettled lands, in remoter parts of the plantation lying between the two fixed lines described, and extending westwardly to Charles River, if it should be found not to exceed eight miles from the meeting-house, and, if it should exceed eight miles, then by a straight line drawn across from one of those to the other at the distance of eight miles.
This construction gives effect to all the words of the grant; but upon any other view, if the term “ Charles River ” as used in the grant, does not mean that part of Charles River lying next to Dedham, and used in the alternative as one of the bounds of the grant, then the grant has no westerly bound whatever. A circumstance which confirms this construction is this: It was testified on the trial that from the meeting-house, which, it is agreed, stood where the present meeting-house now stands, the distance was between seven and eight miles, that is, less than eight miles. And by a subsequent colonial order, in 1638, it was directed “ that the town of Roxbury shall have four thousand acres of land, where it may be laid out without prejudice to any plantation or former grants, because Dedham doth shorten them,” 1 Mass. Col. Rec. 220. This indicates that Roxbury did not get its full eight miles, and therefore Charles River, being the line of Dedham, did in fact constitute the westerly boundary of this grant, by that branch of the alternative which makes Charles River, if within eight miles, the boundary.
Suppose this colonial act then to be a grant, with well defined boundaries on three sides, but no expressed boundary on a fourth side; a deed is not to be held void for uncertainty because the boundaries are not fully expressed, when by reasonable intendment it can be ascertained what was considered and understood by both parties to be embraced, and intended to be embraced in the description. The obvious and legal course, we think, is to lay down a plan on the land, according to ascertained boundaries, abuttals and monuments, on these three sides, *491and thus see where the fourth would come; if it terminate on the sea or salt water, on a highway or public common, or on a well established line of private property, such deficient line will be supplied by necessary intendment, and the instrument be read as if it were so expressed. This rule is essential, and has been constantly adopted in the legal construction of the brief and inartificial grants, deeds and other forms of conveyance, in use at the early period when this colonial grant was made.
But the result, it appears to us, would not have been different, if we are mistaken in supposing that by the name “ Charles River,” as expressed in the ordinance, was intended that part of Charles River at the interior and most remote part of the granted territory; and that by the term “ Charles River ” was intended what is now known as the Back Bay, being a widening or enlargement of Charles River, and intended to be the eastern or northeastern boundary of the grant. This bay was then, still is in part, though affected by the Milldam, an arm of the sea, in which- the tide ebbs and flows; and the law, as it then stood, earned the public right in the sea and sea shores to the ordinary high water line of the flow of the tide ; and as, in the case supposed, the river was the boundary of the grant, and high water mark the limit of private ownership, the flats in question could not be included in or pass by it.
But even if the colonial act in question had been passed after the ordinance of 1641, extending a qualified right of the soil of riparian owners, to the extent of an hundred rods, and the grant had been bounded, in express terms, or by necessary intendment, on the sea, it would have carried the right of the grantee to one hundred rods only below the ordinary high water line, and would not have included the flats in question, which are beyond one hundred rods.
We lay no great stress on the use of the word “ ground ” instead of land; though by the term “ rest of the ground,” where lands had been granted for cultivation and settlement, it could be hardly contended that land flowed by tide water was intended, without some context or qualifying word of description indicating such an intent.
*4923. But it is argued and insisted in behalf of the defendants, that as the colonial government was at the time of the grant vested with the right of ownership in the soil, and also, as an incident thereto, with the right of government, with a prerogative right and interest in the soil of the sea, sea shores and arms of the sea, the government of the Colony had power to grant an interest in flats, as well as in upland; and the bounds of this grant being indefinite towards the tide water in the Back Bay or Charles River, the deed is to be taken most strongly against the grantors, and it must be presumed that they intended, when not limited in terms, to convey all which they had the power to convey.
But, we think the argument does not apply. In the first place, the ordinary technical rule of presumption, that words are to be taken most strongly against the grantor, has no application. The colonial government stood in two relations to its subjects : first, as owners of the land, to be granted to settlers and purchasers, to be held in severalty in fee; and secondly, as incident to the powers of government, they held a prerogative right to the sea and sea shores, in a fiduciary relation, for the public use. As a general rule, in all grants from the government to the subject, the terms of the grant are to be taken most strongly against the grantee, and in favor of the grantor — reversing the common rule as between individuals — on the ground that the grant is supposed to be made at the solicitation of the grantee, and the form and terms of the particular instrument of grant prepared by him, and submitted to the government for its allowance. But this rule applies a fortiori to a case where such grant by a government to individual proprietors is claimed to be not merely a conveyance of title to land, but also of a portion of that public domain, which the government held in a fiduciary relation, for general and public use. This rule, with its necessary qualifications, is well stated in the opinion of Mr. Chief Justice Taney in Martin v. Waddell, 16 Pet. 411. That case is of the highest authority and directly in point as to the application of the legal maxim.
But secondly, where a body like the colonial government *493holds two distinct powers, one for granting and distributing lands to parties entitled, for settlement in perpetuity, and of which power it is in the habitual and constant exercise, as one of the ordinary and prominent purposes of its establishment and at the same time has a fiduciary interest and authority over the public domain; the grant, whilst it conveys the land embraced in it, will not be held to include any portion of such public right, unless it is included in its terms, by express words or necessary implication.
In the construction of a grant, the court will take into consideration the circumstances attending the transaction, the situation of the parties, the state of the country, and of the thing granted, at the time, in order to ascertain the intent of the parties. Adams v. Frothingham, 3 Mass. 352. In that case, a grant from the town of Newbury to Noyes in 1680, on an arm of the sea, indefinite in its direction towards the channel, was held to intend a conveyance to low water mark, being within one hundred rods, because the ordinance of 1641 bad then so extended the right of the town to the upland owners, as to make the flats to that extent their private property.
So in other states, where the same rule of the common law existed, it was held that by the king’s charter the' right of property vested in the colony, and as superadded thereto, the right of government, and, as incident to this, the jus publicum over sea shores and tide waters; but where no such law as the Colony ordinance of Massachusetts of 1641 was ever adopted, it has been decided that a grant of lands lying on the sea shore or an arm of the sea will not convey land beyond high water mark. As where the government of Connecticut in 1685 confirmed to proprietors, who had purchased of the Indians, lands including an arm of the sea, and with all ports, rivers, &c., it was held not to be a grant of the soil between high and low water mark. East Haven v. Hemingway, 7 Conn. 186. Middletown v. Sage, 8 Conn. 221. In New York it has been decided, that no exclusive right, adverse to that of the sovereign and public right, in the soil of the shore below high water mark, can be acquired by a town, by the operation of an act of the legislature, extend*494ing the limits of such town over such waters. Such act may give jurisdiction, but no right of property in the soil. Palmer v. Hicks, 6 Johns. 133. Similar decisions are to be found in some of the other maritime states.
The distinction, above alluded to, between the right of prop erty and the right of jurisdiction, in the towns in this common wealth, is of great importance. Counties are composed of towns. And for many purposes, the body of the county extends not only over the shores of the sea, but to some distance below the ebb of the tide, for many purposes of civil and criminal proceedings, and for certain purposes of jurisdiction ; and, for the like purposes, towns may be considered as having a coextensive jurisdiction; but this has no bearing upon the question of property. An act of incorporation therefore, without- words of grant of the soil, would vest no part of the property of the government in such town. Nor was the purpose of the organization of such a nature, as would require of the government any portion of the public right vested in them for public use and benefit, therefore no portion of the jus publicum will be presumed to have been granted, without express words. On the contrary, it was held in an early case in Massachusetts, that towns, in virtue of their authority to lay out town ways, cannot exercise that jurisdiction over lands between high water and low water mark, although plainly within their territorial limits and jurisdiction, and that a town had no authority by its surveyors to enter on flats to abate a nuisance. Austin v. Carter, 1 Mass. 231. Courts of sessions and county commissioners, under a general authority to lay out highways, cannot lay them over tide waters, without special authority from the legislature. This, we think, is founded on, and affirms the principle, that an authority granted by the government to take land for highways, general in its terms, will not be construed to authorize like powers to be exercised over flats formed by navigable waters, unless such power appear by express words or necessary implication. Commonwealth v. Coombs, 2 Mass. 489. Arundel v. McCulloch, 10 Mass. 70. The legislature alone have that power. Charlestown v. County Commissioners, 3 Met. 202. *495Kean v. Stetson, 5 Pick. 492. Marblehead v. County Commissioners, 5 Gray, 451.
But it appears, that as early as the grant in question, and before the ordinance of 1641, declaring the right of all persons bordering upon tide water, to have a qualified and limited right of flats, the Colony government, when they intended to grant a right of flats, did it in express terms. By an order passed in March 1636, Noddle’s Island was granted to Boston, in. the briefest possible terms, without limit or qualification. 1 Mass. Col. Rec. 189. At a meeting of the governor, assistants and a large number of deputies, in May 1640, this order was passed: “ It is declared that the flats round about Noddle’s Island do belong' to Noddle’s Island, to the ordinary low water mark.” 1 Mass. Col. Rec. 291. By the grant of the island, without qualification, the whole island passed. Under the ordinary maxim that words are to be construed most strongly against the grantor, and the presumption that all passed which the grantor could convey, the flats would have passed by the first act. But the second order shows, that it was not so understood by the parties ; and in order to give title to the flats, the second grant was necessary.
4. Again; the inquiry strongly impresses itself on our minds, if the grant to Roxbury, regarded either as a grant to a corporation, or to the proprietors as tenants in common by an aggregate name, carries with it a title to all the grounds over which the tide flowed; why would not the same be true in regard to every other maritime town in the Colony ? They all derived their titles from the government. Either grants were made in severalty to a considerable number of settlers, who were afterwards recognized as a plantation, settlement or town by a proper name, vested by general laws with certain powers, and after wards bad their bounds declared; or, at a much later period, grants were made to a company of individuals named, of a tract of land, with the view to constituting a town afterwards. In either case, their rights and powers, both of soil and jurisdiction, would seem to be the same with those of Roxbury; and yet we know of no instance of any claim made by any municipal cor*496poration or proprietary to flats below high water mark, before the Colony-ordinance of 1641, or beyond the line of riparian proprietorship, since the passage of that ordinance.
Again; if the argument be sound, that because the government had power to alienate the public domain, it must be presumed that they intended so to convey it, unless expressly limited, why should the grant be limited to the channel or line of low water ? for the right of the public and the power of the government .to control and appropriate the same beyond low water, was the same. In its application to the grant in question, this construction would extend the grant of soil to the town of Roxbury, not only to the channel of Charles River, but to the bed of the channel and the flats beyond, quite to the shores of Charlestown and part of Boston, which cannot plausibly be pretended.
In this view of the rules of the common law, here adopted from the earliest settlement, of the state of the country, of the date of the grant, of its obvious intent, we come to the construction of this grant. Roxbury was not a corporation in the sense in which we now understand the nature of a corporation, but was a plantation or settlement of proprietors, who had received grants of land, living near each other, which settlement had acquired a name; the grant was made to those settlers, for the enlargement of their estates; but, like other grants to proprietors as- an aggregate body, but not strictly a corporation, it must be held to communicate some limited corporate powers sufficient to enable them, as a proprietary, to manage, divide and alienate its property amongst themselves, or grant them to new comers. It was in these words :
“ Ordered, That the rest of the ground lying betwixt Boston bounds and Dorchester bounds shall belong to the town of Roxbury easterly of Charles River, (except the propriety of the aforesaid town, which they have purchased of particular persons,) Roxbury not to extend above eight miles in length from their meeting-house.” ,,
In putting a legal construction upon this grant, we are unable to concur in the conclusion to which the arbitrator came. We *497are of opinion that it did not pass to the grantees any right, title or interest in the soil of the flats of Charles River or the Back Bay, below the line of ordinary high water mark; and of course they could acquire no title to flats lying more than one hundred rods seaward below such high water line.
If there is no intelligible description of limits in this grant, it must be held void for uncertainty, and convey nothing, which would be subversive of the title of the defendants, who claim under it. We should hesitate long before putting this construction on a grant made at so early a period and under such circumstances, and would adopt it only as a last resort, when all other means had failed, which, for reasons already given, we think is not necessary. There is no local or descriptive term in the grant, which has the appearance of being a. northeasterly boundary, except Charles River, which we have supposed was not used for that purpose. The actual boundary, on that side, was in part only on Charles River and the Back Bay. The grant was of all the ground between Dorchester bounds and Boston bounds; and therefore land bordering on the South Bay, between Dorchester and Boston proper, as well as that on the west- side, between Boston proper and the old Boston bounds at Muddy River, constituted the actual northeastern side of this grant on tide water. The name “ Charles River ” would be wholly inapplicable to that line. But if we could go so far as to presume a mistake of the terms of the description, and instead of “ easterly of Charles River,” it had been “ easterly on Charles River,” and even added, “ and the South Bay; ” if the terms “ Charles River or Back Bay,” and “ South Bay,” as they are now understood, had been used, both being then as now ,arms of the sea, the grant could not by law extend beyond the ordinary high water line. If we supply the deficient description, by substituting these words as being, by a reasonable intendment, what the parties understood — and something must be supplied to give effect to the grant — the result must be the same.
If indeed the same grant, in the same terms, had been made after the Colon) ordinance of 1641 or 1647, it would have car*498ried the flats to the extent of one hundred rods, not because the description would have been more comprehensive, but because, when by reasonable intendment the deficient description is supplied by limiting it to the sea, or sea shore, then the law annexing a qualified right of flats to the upland propriety thus granted, the flats would have passed as an appendance. But this would have carried the right one hundred .rods only, and would not have included those flats beyond one hundred rods. It may be added in this connection, that if this grant preceded the colony ordinance, when that ordinance did pass, it annexed the flats to the upland; if the town were then owners of any portion of the shore, it would have enured to their benefit; if it was held by private proprietors, either derivatively from the town, or by original direct grants from the colonial government, it would have enured to their benefit respectively.
In any possible view in which we can place this act of the colonial legislature, we are of opinion that it did not convey to the town of Roxbury the premises now in controversy ; but the tide remained, as it was before, in the Colony.
That the construction of statutes, wills, deeds and other instruments of conveyance, when the facts of locality and description are ascertained, is a matter of law, is a position well established. We wül cite one case only, but one of high authority, which marks the distinction with great precision and clearness.
' In Macbeath v. Haldimand, 1 T. R. 172, it was contended that the effect and meaning of certain letters, respecting a contract for public supplies, was matter of law. All the judges expressed an opinion, that being written instruments, the construction was matter of law for the court. But Mr. Justice Buffer stated the general rule and its limitations with great accuracy, thus: “ If letters be written in so dubious a manner, as to be capable of different constructions, and can be explained by other transactions, the whole must be left to the jury; for they are to judge of the truth or falsehood of such collateral facts, which may vary the sense of the letters themselves ; but if they be not explained by any other circumstances, then like deeds or other *499written agreements, the construction of them is a mere matter of law.” The facts in that case were altogether different, and it is cited only as a clear and authoritative statement of the settled rule of law, that the construction of all written documents, when the facts are proved, on which their meaning depends, is a question of law for the court.
II. The next question mentioned in the report is thus stated : “ It was contended by the defendants’ counsel, that the exclusion of the tide water from the empty basin, by authority of the act of June 14th 1814 and subsequent acts of legislation, vested in the adjoining owners all the land thus made bare, or at any rate operated as an extinguishment of all rights of the Commonwealth. But Í was of opinion that neither the act of 1814 and proceedings under it, nor any other acts of the government, divested the Commonwealth of any right or title which it had in the premises.”
We fully concur with the referee in this opinion. But as the question has again been raised and argued before us, it seems proper to state some of the reasons on which our opinion is founded, especially as no reasons are given in the report.
The act of 1814 simply confers on the corporation thereby created an authority, a privilege or franchise, to exclude the tide waters from the empty basin, and to use it as a receiving basin, for the purpose of mill power. There are no words of grant of soil, nor anything which implies it. The most which it can be construed to confer on the corporation is an easement, a franchise, an incorporeal hereditament, leaving the title unaffected. The view taken of it by the court, in the case of Boston & Roxbury Mill Corporation v. Newman, 12 Pick. 476, was, that before this act passed “ the owners of the upland owned the flats to the extent of one hundred rods. The Commonwealth had the title to the flats beyond. So far as it regarded the right of the public, the corporation acquired it by the act of the legislature. But the flats between the upland and those belonging to the Commonwealth must be subjected to the control of the corporation, or they could not cony their undertaking into effect.” The “ right ” of the public; what was the right ? The subsequent *500clause, we think, explains it; it was subjected, like that of other owners, to the control of the corporation. It was a perpetual right to use it, for flowage only, and not for building. It is an easement, not a title. But secondly, if it made any grant, it was to the corporation and not to riparian proprietors, or any other party. No other party can set it up to defeat or extinguish the right of the Commonwealth. Thirdly, no reservation or exception of the right of the Commonwealth to the soil was necessary, because the soil was not granted, but remained as if no such grant had been made.
It is true that, after this act, the Commonwealth could make no beneficial use of the title in fee, for building or the like; but the corporation could make no other use of their easement, or right of flowage, without the consent of the government; but the government and the corporation, by reuniting the fee of the soil and all easements and franchises over it, have power to give a good title for all purposes, and this can in no respect enlarge or diminish the rights of the defendants.
III. The next question suggested in the award embraces the matter contained in the four next paragraphs of the report.
The defendants’ counsel contended that because the flats in question were described to be within the limits of Roxbury, they were, “ by virtue of the original settlement of the town and the act of 1636, necessarily the property of the town.”
We do not know precisely what is intended here, by “the original settlement; ” if any act of the government is intended, we know of none. It is believed that no formal act of incorporation of any town was passed during the existence of the Colonial government'. Roxbury was recognized as a settlement, and, as we have seen, assessed as such in 1630, and so remained to the time of the grant in question. But even an act of incorporation, without an express grant of the lands within it, would not, in our judgment, effect a transfer of the public lands. Such an act, with limited bounds, would pass municipal jurisdiction, but not soil. There was a practice, we believe, at a much later time, after the establishment of the provincial government by the Charter of 1692, to grant a tract of *501.and or township of land to a body of individuals named, constituting them proprietors and tenants in common, with a view to their incorporation afterwards as a town. But then they took the fee in the land, by force of the first grant, and not by force of the act of incorporation, when one passed.
It is further contended, in two or three different forms, that the agreement of Boston and Roxbury in 1823, and the statute of 1836 affirming it, were evidence bearing upon the question of property. But we fully concur with the referee in his conclusion, that these acts can have no such effect; and for the unanswerable reason assigned by him, that Roxbury and Boston could by no acts of theirs, however formal, impair or affect the rights of the Commonwealth; and the St. of 1836, c. 37, does nothing more than establish the lines as they have been mutually agreed on, as the boundary lines between said city and town.
The only plausible argument drawn from this statute is upon the use of the word “ territory,” in the last clause, which is as follows: “ And the territory and jurisdiction on either side of the said lines as hereby established are accordingly confirmed to the said city and said town respectively.” In our judgment, this clause affects jurisdiction only. It creates no new title; it confers no new rights; it gives the authoritative effect of law to a line before uncertain. The term “ territory ” was properly used ; it fixes the civil and political rights of all those who may build" houses and become inhabitants on the one or the other side of this line. It has no bearing upon the question of property.
We would add here, in general terms, in regard to a great mass of evidence made part of the case, that all the early acts fixing boundaries between towns, all the perambulations of lines made by selectmen and recorded in town books, have no tendency to prove or disprove title; they affect the question of jurisdiction only, and for the purpose of the present inquiry may be laid out of the case.
It may be added, as to the earlier acts of the Colony, fixing boundaries, they merely affect the rights of the respective towns, unless there be some records of grant by the government, *502and as to all these perambulations, that they are to ascertain ■ and mark boundaries, and not to alter or vary them ; and as to the Commonwealth they are res inter alios and cannot affect its rights.
IV. The only other question is that of disseisin, all the evi dence respecting which is reported.
We are entirely satisfied that the defendants acquired no titi by disseisin, and on this point fully concur with the referee.
V. In considering what is the proper judgment to be rendered in this case, we are necessarily referred to the submission, which is rather peculiar, and the award made under it.
It seems to have been the desire and purpose of the parties to make the award conclusive, and by the combined action of the arbitrator, and of this court, to effect a speedy decision of all questions of law and fact, on which their contested rights depended, and to render the judgment upon them final. The case was referred to a learned and eminent jurist of much judicial experience, under an agreement that the pleadings might be so amended, if need be, as to embrace all the conflicting claims, rights and interests of the parties, embraced in a resolve specified, and with a provision that the referee should report all questions of law arising in the cause to the court, for review and final adjudication — meaning, that the referee should award and determine the whole cause, including the law and the facts, but subject to the review and final adjudication of all matters of law in the cause by the full court. The referee has made his award accordingly, admitting all the evidence offered on both sides, whether objected to or not, subject to the opinion of the whole court as to its competency and relevancy. The evidence upon the main question is mostly documentary, with reference to fixed localities. All the evidence in regard to possession is reported. He also reports, that in his opinion the title to the flats in question is in the Commonwealth, unless it has been alienated by the government or by one of its predecessors. No such act of alienation or grant is relied on or given in evidence to effect such alienation, except the Colony ordinance of 1636. The referee was of opinion that this act did operate *503as such alienation in favor of the defendants. But we are of opinion, that upon the facts shown and referred to in the report, the construction of this ordinance was a question of law, and upon that question this court is of opinion that that act did not effect such alienation, and therefore that the title still remains in the Commonwealth, concurring in all other respects with the referee.
The judgment, we think, may be something in the following form: Report of the referee read and accepted, subject to the -opinion of the whole court in matters of law; the court are of opinion in point of law, that the grant from the colonial government to the town of Roxbury, in 1636, did not include any land bordering on the sea or tide waters, below ordinary high water mark, and therefore that judgment for the title and possession of the demanded premises be entered for the Commonwealth. Judgment for the Commonwealth.
Note. By “ the Great Patent of New England,” as it is generally called, James I. on the 3d of November 1620 granted to “the council established at Plymouth in the county of Devon, for the planting, ruling, ordering and governing of New England in America,” and to their successors and assigns forever, “ all that circuit, continent, precincts and limitts in America, lying and being in breadth from fourty degrees of northerly latitude from the equinoctiall line, to fourty eight degrees of the said northerly latitude, and in length by all the breadth aforesaid throughout the moine land from sea to sea, with all the seas, rivers, islands, ereekes, inletts, ports and havens,” and “ together also with the firme lands, soyles, grounds, havens, ports, rivers, waters, fishings, mines, and mineralls, as well royall mines of gold and silver, as other mines and mineralls, precious stones, quarries, and all and singular other commodities, jurisdictions, royalties, priveliges, franchises, and preheminences, both within the same tract of land upon the moine, as also within the said islands and seas adjoining; ” “ not actually possessed or inhabited by any other Christian prince or estate,” nor within the limits of the Southern Colony, previously granted. 1 Hazard’s Hist. Coll. 105, 111; Plym. Col. Laws, (ed. 1836,) 3, 10. 3 Archaeol. Arner. xii-xv.
On the 19th of March 1627-8 this council granted to Sir Henry Roswell, Sir John Yonge, Thomas Southcott, John Humphrey, John Endicott and Simon Wheteombe, their heirs and assigns, and their associates forever all that part of New England extending from three miles north of every part of the Merrimack River to three miles south of every part of the Charles River and from the Atlantick to “the South Sea,” and all lands, waters, fishings and mines, all islands lying on the coasts, and “ all jurisdictions, rights, royalties, liberties, freedoms. *504immunities, privileges, franchises, preeminencies and commodities whatsoever which they the said council established at Plymouth ” had. The original of this grant is not. known to be in existence, but it is recited in the Royal Charter of the following year, as a mere transition step towards which it was probably taken, and which is a firmer basis of the subsequent government of the Colony than this grant. 1 Mass. Col. Rec. 4, 5 ; Anc. Chart. 3. 1 Palfrey’s Hist. N. E. 290 notes, 308 note. Opinion of Chief Justices Rainsford and North in 1677, 1 Belknap’s Hist. N. H. Appendix, xxxiv. 1 Hutchinson’s Hist. Mass. (3d ed.) 16, 17. Bradford’s Hist. Plym. 250, 251, Deane’s note. 1 Ban croft’s Hist. U. S. 321, 408. Commonwealth v. Charlestown, 1 Pick. 183. Commonwealth v. Alger, 7 Cush. 65, 66. Commonwealth v. Roxbury, ante, 479, 480.
The six patentees named in this grant acted in behalf of a large number of others. Endicott was the only patentee who came over at that time; and none of the others except Humphrey ever came at all. 3 Arohmol. Amer. xlvi, iii. John White, the minister, (called in Fuller’s Worthies “ the father of the Massachusetts Colony,”) wrote in 1630 that after the unsuccessful attempt to found a colony at Cape Ann, and the return to England of most of those adventurers, “ the business came to agitation afresh in London,” and “ some men shewing some good affection to the worke, and offering the help of their purses, if fit men might be procured to goe over, enquiry was made whither any would be willing to engage their persons in the voyage; by this enquiry it fell out that among others they lighted at last on Master Endecott, a man well knowne to divers persons of good note; who manifested much willingnesse to accept the offer as scone as it was tendered; which gave great encouragement to such as were upon the point of resolution to set on this worke of erecting a new colony upon the old •foundation.” White’s Planters’ Plea, c. 9, p. 43, in 2 Force’s Hist. Tracts. 3 Archseol. Amer. xx, xxvi, 2.
Endicott sailed on the 20th of June, and arrived at Salem on the 6th of September 1628. 3 Archasol. Amer. lii, 8. Hutchinson, who wrote with Endicott’s instructions from his associates before him, says that “ all the affairs of the Colony were committed to his care.” 1 Hutchinson’s Hist. Mass. 16. The first entries in the first volume of the Massachusetts Colony Records consist of a list, made before Endicott sailed, of the supplies for his expedition, followed by a second list entitled “ To provide to send for Newe England,” in which the religious instruction and the civil organization of the Colony stand first, viz.: “ Ministers. Patient under scale. A scale.” 3 Archseol. Amer. 1-7. 1 Mass. Col. Rec. 23, 25. 1 Palfrey’s Hist. N. E. 289, note. Before a charter was obtained, Matthew Cradock, on the 16th of February 1628-9, wrote “in the behalf of our whole company (which are much inlarged since your departure out of England) ” to Endicott, acknowledging advices of his arrival. 3 Archteol. Amer. 8; 1 Mass. Col. Rec. 383.
The Colony Charter granted and confirmed to these six patentees and twenty associates the same territory as the grant of 1628 from the Plymouth Company, yielding and paying therefor to the King the fifth part of the gold and silver ore *505there obtained; and constituted them “ one body corporate and politique in fact and in name by the name of the Governor and Company of the Mattachusetts Bay in Newe England,” with full powers of government, including the “ selling of the formes and ceremonies of government and magistracy fitt and necessary for the said plantation and the inhabitants there, and for nameing and stiling of all sortes of officers, both superior and inferior, which they shall linde needfull for that governement and plantation, and the distinguishing and setting forth of the severall duties, powers and lymitts of every such office and place,” and the forms of their oaths, and “ the disposing and ordering of the elections of such of the said officer’s as shall be annuall, and of such others as shall be to succeede in case of death or removal!; ” and provided that “ theis our letters patents or the duplicate or exemplification thereof shalbe to all and everie such officers, superior and inferior,” a sufficient warrant; and that “ all and everie such chiefe commaunders, captaines, governors, and other officers and ministers ” as should be employed by the Governor and Company, “ either in the government of the saide inhabitants and plantation, or in the wave by sea thither or from thence, according to the natures and lymitts of their offices and places respectively,” should “ have full and absolute power and authoritie to correct, punishe, pardon, governe and rule ” all English subjects inhabiting the said plantation, or voyaging thither or from thence, according to the orders, laws and instructions of the Company. 1 Mass. Col. Rec. 5-17; Anc. Chart. 4-15.
This charter was obtained on the 4th of March 1628-9; and Cradock, who was named therein as governor of the Company, took the oaths as such on the 18th, and the deputy governor and assistants were sworn on the 23d of March. 1 Mass. Col. Rec. 19, 37 a. On the 6th of April 1629, the Company appointed committees “ for making orders and power for meet government of New England, to write letters to Captaine Endieott, to order divisions of land and whatsoever may concerne the Companyes affayres,” and, among other things, “to gett the exemplification of the Letters Patents.” 1 Mass. Col. Rec. 37 e; 3 Archseol. Amer. 30 a. A letter to Endieott and his council was accordingly written on the 17th of April, and approved by the Company on the 27th. 1 Mass. Col. Rec. 37 i, 386 ; 3 Archseol. Amer. 30 e, 30 f 79. Meanwhile, on the 8th of April, the Company had required Ralph Smith, as a condition of being permitted to go out, to bind himself “ not to exercise the ministery within the lymitts of our plantation, neither publique nor private, without the'consent and approbation of the government there established by us,” and “ to submitt to such orders as shall be there established.” 1 Mass. Col. Rec. 37 /, 390; 3 Archseol. Amer. 30 b, 30 c, 85.
The Company’s letter informed Endieott that they had “ confirmed ” him governor of their plantation, and had provided a council for him, of whom the old planters might choose two, “ in that wee would have their consent (if it may bee) in making wholesome constitutions for government; ” and committed .the settlement of the claims of John Oldham to the discretion of Endieott and his council, warning them that “the preservation of our priviledges will chiefly depend (un *506der God) upon the first foundation of our government.” This letter was accompanied by duplicates of the Charter and seal of the Company; and suggested to Endicott to “ publish a proclamation ” to prevent injuries to the Indians, “ by leaving it fixed under the Companye’s scale in some eminent place, for all to take notice.” 1 Mass. Col. Rec. 386, 387, 389, 393, 394, 396 ; 8 ArchseoL Amer. 79, 80, 84, 87, 89, 93.
The first formal election, however, of a governor and council for the Colony appears to have been made on the 30th of April 1629, when the Company “ thought fitt to settle and establish an absolute government at our plantation in the said Mattachusetts Bay in New England,” to consist of thirteen persons “ resydent upon the said plantation,” who should “ from tyme to tyme, and at all tyme hereafter, have the sole managing and ordering of the government and our affairs there,” and “ bee entytled by'the name of the Governor and Councell of London’s Plantation in the Mattachusetts Bay in New England;” “chose and elected the said Captaine John Endicott to the place of present governor in our said plantation ” for one year after he should take his oath of office, (which was sent out to be administered to him in New England,) or until the Company should choose a successor; and authorized him and his council, or a majority of them, to fill vacancies in their board, and to elect a deputy governor, secretary and other officers. This order was confirmed on the 18th of May. 3 Arohmol. Amur. 30/, 30 g, 34, 38, 39; 1 Mass. Col. Rec. 37 j, 42, 361, 362.
The Company at the same time ordered (in the same words in which the lawmaking power had been conferred by the Colony Charter on the governor and general court, and nearly the same in which it was afterwards conferred on the legislature by the Province Charter and by the Constitution of the Commonwealth) that Endicott and his council should “ have full power and authority to make, ordeyne and establish all manner of wholsome and resonable orders, laws, statute, ordinances, directions and instructyons, not contrary to the lawes of the relme of England,” adding, “ for the present goverment of our plantation, and the inhabitants residinge within the lymitts of our plantation ; a copy of all which orders is from tyme to tyme to bee sent the Company in England.” 3 Archseol. Amer. 30 h, 40; 1 Mass. Col. Rec. 38, 363; Anc. Chart. 32, 33. Const. Mass. c. 1, § 1, art. 4.
These orders, and others giving general directions for the allotment of lands, were sent out to Governor Endicott and his council with a letter of May 28th. 1 Mass. Col. Rec. 44, 45, 398 §• seq.; 3 Archseol. Amer. 37 & note, 96 Sf seq. As no records of Endicott’s administration have been preserved, there is no direct evidence of the required oaths having been taken by him or his councillors. But it appears that he held councils and elections, made laws, granted lands and regulated the civil and religious affairs of the Colony. Bradford’s Hist. Plym. 265, 266. N. Morton’s New England Memorial (ed. 1826) 137, 147,148. T. Morton’s New English Canaan, 105, in 2 Force’s Hist. Tracts. Edward Howes to John Winthrop, Jr., March 25th 1633, 29 Mass. Hist. Coll. 257. Hubbard’s Hist. N. E. 104, 109, 114, 115, 122. 1 Mather’s Magnalia, 18. Prince’s N E. Chronol *507(ed. 1826) 260, 262. 1 Chalmers Amer. Col. 42. 3 Archseol. Amer. 52-54, note. 1 Mass. Col. Rec. 81, 408. Frothingham’s Hist. Charlestown, 13, 21. 1 Palfrey’s Hist. N. E. 294-299, 320. Commonwealth v. Roxbury, ante, 485, 489.
The right of the Company under the Charter to make this delegation of power has not been disputed, even by those who have doubted the validity of the subsequent transfer of the Company to America. 1 Hutchinson’s Hist. Mass. 20, 366. 1 Chalmers Annals, 142. But it can hardly be supposed that the Company could or would surrender the whole legislative power to the government thus established by them in the Colony. Yet the form of the “ oath of the governor in New England ” (upon which Counsellor White’s advice had been taken) omits the clause, which was in the oath of the governor of the Company, binding him to execute the statutes and ordinances of the Company, and simply says, “ Statutes and ordinances shall you none make without the advice and consent of the councell for the government of the Mattaehuset.ts Bay in New England.” 1 Mass. Col. Rec. 39, 44, 349, 351, 399. 3 Archseol. Amer. 30 h, 36, 40, 96, 97. The Company do not seem after this to have passed any orders in England for the government of the Colony; and the language used in their letters of instructions is rather that of suggestion than of command. 1 Mass. Col. Rec. 403, 405, 406, 407, 408. 3 Archseol. Amer. 54 note, 102, 105, 106, 107. Higginson and those who came over with him in 1629 “ were all combined together into one body politieke under the same Governour.” Higginson’s New England Plantation (1629) 1 Mass. Hist. Coll. 123.
Some of the early narratives would lead us to suppose that the association had formed the purpose to come to America before they sent over Endicott. John son’s Wonderworking Providence, c. 9, 12 Mass. Hist. Coll. 69. Hubbard’s Hist. N. B. 109. But White, the earliest of all, says that “ the good report of Captaine Endecott’s government, and the encrease of the Colony, began to awaken the spirits of some persons of competent estates, not formerly engaged.” Planter’s Plea, 43, in 2 Force’s Hist. Tracts. See also Governor Dudley’s letter to the Countess of Lincoln, March 12th 1630-1,8, Ibid. The first mention of the project in the records is under date of July 28th 1629, and is that Cradock, the governor of the Company, “ read certain propositions conceived by himselfe,” to wit, for reasons given, “ to transferr the government of the plantation to those that shall inhabite there, and not to continue the same in subordination to the Company lieere, as now it is; ” and after repeated discussions, it was voted on the 29th of August “ that the government and pattent should bee setled in New England, and accordingly an order to bee drawne upp.” 1 Mass. Col. Rec. 49-51; 3 Archseol. Amer. 47-49. 4 Savage’s Geneal. Diet. 609. On the 16th of October, after the transfer had been decided upon, but before the details had been arranged, the Company wrote a letter to “the Governor, Captaine Endicott,” in which they gave no hint of the proposed change—perhaps only because they had not determined what to say to him about it; for at that meeting it was “ conceived fitt that Captaine Endecott continue the government there, unless just cause to the contrarié.” 1 Mass. Col. Rec. 56, 57, 409; 3 Archseol. Amer 64 note, 59.
*508At a general court held in London, on the 20th of October 1629, Governor Cradock, without formally resigning- his office, “ acquainted those present, that the espetiall occasion of summoninge this court was for the election of a new governor, deputie, and assistants, the government being to bee transferred into New England, according to the former order and resolution of the Company; ” and John Winthrop (who had recently joined the Company, and with others signed an agreement on the 29th of August 1629 “ to embarke for the said plantation by the first of March next,” “ provided always, that before the last of September next the whole government together with the patent for the said plantation be first by an order of court legally transferred and established to remain with us which shall inhabite upon the said plantation ; ”) was “ chosen to be governor for the ensuing yeare, to begin on this present day; who was pleased to accept thereof, and thereupon tooke the oath to that place appertaineing.” And Cradock, Endieott and others were at the same time elected assistants. Hutchinson’s Coll. 26. John Winthrop, Jr. to John Winthrop, August 21st 1629, 1 Winthrop’s Hist. N. E. (3d ed.) Appendix, 432. 1 Mass. Col. Rec. 59, 60. 3 Archseol. Amer. xeix, 61-63 & note.
Winthrop sailed in the Arbella on the 29th of March 1630, arrived and was received by Endieott at Salem on the 12th of June. But his first official act in the Colony, so far as is known, (except the settlement of a difference between the captain and the passengers of another vessel,) was the marriage of his predecessor on the 18th of August. 1 Winthrop’s Hist. N. E. 1-30. He may not have assumed the immediate government of the Colony sooner, because the year for which Endieott had been chosen had not expired; for, as above stated, Endieott had been chosen Governor of the Colony on the 30th of April 1629, for one year after he should take his oath of office and until a successor should be chosen; notice of this election did not leave England until the end of May; and to judge from the voyages of Endieott and Winthrop, the length of the passage was about three months, which would have brought him to about the middle of August 1629. But it has generally been assumed that Endicott’s commission was superseded by Winthrop’s arrival. 2 Winthrop’s Hist. N. E. 25, Savage’s note. 1 Felt’s Annals of Salem, 157. Shaw, C. J., in Commonwealth v. Roxbury, ante, 487. And Wrinthrop was certainly known in the Colony from that time as “ the Governor,” and as such “ entertained several publique persons ; ” while Endieott was called by the humbler title of “ Captain,” under which (either as the leader of the first band of colonists, or as having previously held military rank) he appears when first mentioned in the records, and which is used in the Charter, as a synonym, apparently, of “ chief commander ” or “ governor ” of the Colony by appointment of the Governor and Company. Bradford’s Letter Book, 3 Mass. Hist. Coll. 74-76. Hubbard’s Hist. N. E. 130, 131. 1 Mass. Col. Rec. 17, 25, 74. 1 N. E. Geneal. Reg. 203. Ante, 505.
By the Charter the time of the annual election of Governor of the Company was fixed on the last Wednesday of Easter term. Winthrop’s election on the 29th of October 1629 was, somewhat irregularly, made for one full year from *509that day. 1 Mass. Col. Rec. 12, 59. Edward Johnson states that on the 23d of August 1630 “ the first court” was holden on board Winthrop’s ship the Arbella, and that Winthrop was then “ chosen governour for the remainder of that year 1630.” Wonderworking Providence, c. 17, 12 Mass. Hist. Coll. 87. This, not appearing on the records of the Company (in which there is a blank leaf between the meetings in England and Winthrop’s first court of assistants in the Colony) has been doubted by some of the best authorities. Prince’s N. E. Qhronol. 314. 1 Winthrop’s Hist. hi. E. 30, Savage’s note. 4 Savage’s Gencal. Diet. 609. 1 Palfrey’s Hist. U. E. 317, note. And it is very possible that Johnson may have erroneously taken this date from the first court of assistants (which had no power by the Charter to elect a governor) at Charles-town. But, unless some unrecorded election was had during this summer, Winthrop acted without authority (at least after the expiration in October of the year for which he had in terras been chosen) until the regular annual election in May 1631; for the records contain no evidence of any intermediate election. 1 Mass. Col. Rec. 59-87. At Winthrop’s second court of assistants, “ Captaine Endicott, havinge beene formerly chosen an assistant,” was sworn as such—■ whether under his election in England in the previous October, or under some intermediate election, such as is mentioned by Johnson, does not appear. 1 Mass. Col. Rec. 60, 75. The duplicate charter, under which Endicott governed the Colony before Winthrop’s arrival, is still preserved at Salem in the Atheiiasum library. The Charter brought over by Winthrop is in the State House at Boston. In 1639 Cradock addressed Winthrop by the same title which had been conferred on Endicott ten years before, ante, 506. 36 Mass. Hist. Coll. 128.
In later times the legality of the transfer of the government of the Company in America has been doubted by some authorities. 1 Hutchinson’s Hist. Mass. 363 note, 366, 367. 1 Chalmers Annals, 139, 148. Robertson’s Hist. Amur. c. 10. 1 Grahame’s Hist. ü. S. (Amer. ed.) 222. 1 Story on U. S. Const. §§ 64, 66. But the step was taken after serious consideration, and under the advice of John White, the counsellor, by whom the Charter had probably been drafted. Johnson’s Wonderworking Providence, c. 7, 12 Mass. Hist. Coll. 63. Prince’s N. E. Chronol. 254. 1 Hutchinson’s Hist. Mass. 20. 3 Archseol, Amer. cvi. 1 Palfrey’s Hist. N. E. 306, 307. The Charter contained no limitation of the place of holding “ general courts,” or “ courts of assistants; ” and expressly provided that it should be lawful for the Company at any time, “ to take, leade, carry and transport ” to the Colony any English subjects, or any strangers that would become such, “ not by especiall name restrayned ” by the king; and that the Charter should “ be construed, reputed and adjudged in all cases most favorably on the behalf and for the benefitt and behoofe of the saide Governor and Company and their successors.” 1 Mass. Col. Rec. 13, 14, 19 ; Anc. Chart. 11, 17. If the “ copy of the doequet of the grant” quoted by Chalmers (1 Annals, 147) limited them to England, the omission of that restriction in the Charter certainly had no tendency to perpetuate it. In September 1630, December 1632 and January 1633, the privy council passed orders for the 1-enefil *510of the Company, with evident knowledge that the governor and the greater part of the assistants had left England. 1 Palfrey’s Hist. N. E. 319 note, 365 & note. ? Archseol. Amer. 50, note.
On the quo warranta brought by Sir John Banks as attorney general in 1635, service was made only upon the members remaining in England; and the judgment, rendered upon Matthew Cradock’s default, was “ that he should be convicted of the usurpation charged in the information, and that the liberties, privileges and franchises of the Company be seized into the king’s hands.” Hutchinson’s Coll. 101-104 ; 1 Hazard’s Hist. Coll. 101-104. This judgment was never treated, either in Massachusetts or in England, as a dissolution of the corporation. 1 Hutchinson’s Hist. Mass. 89, 507. 1 Chalmers Annals, 162. 1 Palfrey’s Hist. N. E. 403, 404, 556-559. In 1678 Sir William Jones and Sir Francis Winnington as attorney and solicitor general gave an opinion “that neither the quo warranta was so brought, nor the judgement thereupon so given, as could cause a dissolution of the said charter.” 1 Chalmers Annals, 439. And see The case of the City of London, 8 Howell’s State Trials, 1340 $• seq.; St. 2 W. & M. sess. 1, c. 8 ; 4 Mod. 58; 12 Mod. 17, 18 ; 1 Show. 278, 279, 280; Mass Hist. Soc. Proceedings 1859, 156-160.
In 1677 the two English chief justices, Bainsford and North, were of opinion that the Charter “ made the adventurers a corporation upon the place.” 1 Belknap’s Hist. N. H. Appendix, xxxiv, xxxv. Sir William Jones, as attorney general, gave an opinion in 1679 upon the conflicting rights of the Massachusetts Colony, and of Mason, claiming under grants from the Council of Plymouth, in which he recognized that the Company “ transported themselves and made a settlement upon the said lands ” pursuant to the Charter; and advised that Mason’s claim to lands within their jurisdiction was subject to the colony statute of limitations of 1657, if passed by an assembly duly constituted according to the Charter; and must be tried in the courts of the Colony, “ liable to such appeal as the Charter allows, if it allows any.” 1 Hutchinson’s Hist. Mass. 284-287. 3 Mass. Col. Bee. 422. 4 Mass. Col. Bee. pt. I. 288. And Sir Bobert Sawyer, his successor, (who obtained the judgment against the Charter in 1684 upon other grounds, and who was, as Mr. Hargrave says, “ a great lawyer ” and “ in general an over devotee to the court and to prerogative,”) gave an opinion that “ the Patent having created the grantees, and their assigns, a body corporate, they might transfer their charter, and act in New England.” 1 Chalmers Annals, 173. 32 Mass. Hist. Coll. 278. Pref. to Hale’s Jurisdiction of the House of Lords, cxli, cxlii. And see 1 Bancroft’s Hist. U. S. 345, 353; 3 Amer. Jurist, 238-241; Commonwealth v. Alger, 7 Cush. 66, 92, 93 ; Commonwealth v. Roxbury, ante, 480, 481.
Before the Colony Charter was obtained, “ all men intendinge to goe in person or to send over ” were required to sign an obligation “ to bee tyed to such orders ” for the division of lands in the Colony as should be agreed upon in England ; and within two months after obtaining the Charter, a scheme was adopted for such an allotment of the lands as to promote the building of towns. 1 Mass. *511Col. Rec. 28, 43 ; 3 Archteol. Amer. 15, 35. Commonwealth v. Roxbury, ante, 484, 485. At Winthrop’s second court of assistants, immediately following the order naming Boston, Dorchester and Watertown, cited ante, 485, “ it is ordered that nae person shall plant in any place within the lymitts of this patient without leave from the governor and assistants or the major parte of them,” and those already settled at Agawam (afterwards Ipswich) were ordered to come away. 1 Mass. Col. Rec. 76. On the 22d of March 1630-1 the court of assistants ordered “ every towne within this patient ” forthwith to provide arms for its inhabitants. 1 Mass. Col. Rec. 84. At first “the severall plantations” were repeatedly taxed as such by the court of assistants for public purposes. 1 Mass. Col. Rec. 77, 82, 89, 93, 103, 110. Ante, 459 note, 486. But on the 14th of May 1634 the powers of taxation and granting lands were declared to be in the general court only; and the towns were directed how to levy taxes, and authorized to choose deputies. 1 Mass. Col. Rec. 117, 118, 120. Ante, 460 note, 480, 481. 28 Mass. Hist. Coll. 202, 203. Taxes were afterwards laid upon towns by the general court. 1 Mass. Col. Rec. 129, 138, 149, 158, 165, 175. In May 1631 and June 1635 the general court required every town to provide standard weights and measures. 1 Mass. Col. Rec. 87, 148. On the 3d of September 1634 a committee of nine was appointed, to “sett out the bounds of all townes not yet sett out or in difference betwixte any townes,” and provision made for its pay. 1 Mass. Col. Rec. 125, 127. In 1634-5 towns were ordered to maintain the captains of their companies, and to provide powder houses. 1 Mass. Col. Rec. 127, 138. On the 3d of September 1635.“it is agreed that hereafter nae dwelling howse shalbe builte above halfe a myle from the meeteing howse, in any newe plantation.” 1 Mass. Col. Rec. 157; Ante, 489. On the 3d of March 1635-6 towns were directed to send ten armed men each to the general court; and were authorized “to demolishe howses,” built “in any towne liberties, prejuditiall to the townes, without leave from the townes.” 1 Mass. Col. Rec. 166, 168. And on the same day the order was passed, which is printed ante, 460, note, authorizing towns to grant lands, make by-laws and impose fines for their breach, and choose town officers. Similar orders were passed soon afterwards in the Plymouth Colony. 11 Plym. Col. Rec. 31-38; Plym. Col. Laws, (ed. 1836) 63-70. Towns were not expressly authorized to sue and be sued until 1694, nor formally incorporated until 1785. Prov. St. 6 W. & M., Anc. Chart. 279. St. 1785, c. 75, § 8. See 2 Dane Ab. 698 ; Willard v. Newburyport, 12 Pick. 229-231; Spaulding v. Lowell, 23 Pick. 77, 78 ; Commonwealth v. Roxbury, ante, 485, 495, 496, 500. The determination of the boundaries of towns, either by perambulation, by agreement between towns, or by the general court, did not affect the title to lands within their limits. Porter v. Sullivan, 7 Gray, 444, 450. Commonwealth v. Roxbury, ante, 495, 496, 501, 502.
On the 5th of July 1631 it was ordered, that “ Conants Ileland, Noddles Ileland, Tompsons Ileland, togeather with all other ilelands within the lymitts of our pattent, shalbe appropriated to publique benefits and uses, and to remaine in the power of the governor and assistants (for the time being) to be'lett and *512disposed of by them to helpe towards publique charges.” 1 Mass. Col. Rec. 89. On the 3d of April 1632 “Conant’s Ileland or Governor’s Garden” (now Governor’s Island) “ with all the liberties and previlidges of fishing and fowleing,” was granted to Governor Winthrop, he covenanting “ to plant a vineyard and an orohyard in the same,” and paying a certain annual rent, which was afterwards fixed at “ a hogshead of the best wyne that shall grow there,” and later at “ two bushells of apples every yeare, one bushell to the governor, and another to the generall court in winter, the same to bee of the best apples there growing.” 1 Mass. Col. Rec. 94, 139, 293, 301. In 1634-5 Long Island, Deer Island, Hogg Island and Spectacle Island were granted to the inhabitants of Boston, and Tompson’s Island to the inhabitants of Dorchester, in fee, at certain annual rents. 1 Mass. Col. Rec. 115, 139. Noddle’s Island, now East Boston, was granted in fee in 1633 at a yearly rent to Samuel Maverick, who had resided there before the arrival of Winthrop. 1 Mass. Col. Rec. 104. 1 Hutchinson’s Hist. Mass. 26. It would seem that the order of 1640, declaring the flats to belong to that island, may have had reference to Maverick’s title, rather than to the jurisdiction acquired under the intermediate order, by which “ Nodles Island is layd to Boston.” See orders of 1636-7 and 1640, ante, 465 note, 495.
The first indication of a division into counties is on the 3d of March 1635-6, when “it is ordered, that there shalbe four courts kept every quarter, 1, at-t Ipswich, to which Neweberry shall belonge; 2, att Salem, to which Saugus shall belonge ; 3, at Newe Tovvne, to which Charlton, Concord, Meadford and Water-ton shall belonge ; 4th, att Boston, to which Rocksbury, Dorchester, Weymothe and Hingham shall belonge.” 1 Mass. Col. Rec. 169. The four counties, into which the whole territory of the Massachusetts Colony was divided in 1643, seem to have received their names from their relative positions — Essex being the eastern, Middlesex in the middle, Suffolk the southern, and (old) Norfolk the northern. 2 Mass. Col. Rec. 38; ante, 464 note. Hampshire County was created in 1662. 4 Mass. Col. Rec. pt. II. 52. In 1680, so much of Norfolk, as had not in the mean time been set off to New Hampshire, was incorporated into Essex. 5 Mass. Col. Rec. 264. The Colony of Plymouth was divided into the counties of Plymouth, Barnstable and Bristol, by an act of 1685, before its annexation to Massachusetts by the Province Charter. Plym. Col. Laws, (ed. 1685) 20 ; (ed. 1836) 294, 295. The islands of Nantucket and Martha’s Vineyard and adjacent islands, when transferred by that charter from New York to Massachusetts, constituted Duke’s County, from which Nantucket was set off as a separate county in 1695 by Prov. St. 7 W. & M. Prov. Laws, (ed. 1726) 38 ; (ed. 1759) 62. Worcester County was created in 1730, Prov. St. 4 G. 2, Anc. Chart. 4-84 ; Berkshire in 1761, Prov. St. 1 G. 3, Anc. Chart. 638 ; Norfolk (new) in 1793, St. 1792, c. 72; Hampden in 1811, St. 1811, c. 61; and Franklin in 1812,' St. 1811, c. 137. The boundaries of counties are coextensive with the limits of the Commonwealth, for all purposes not affected by the Constitution- and laws of the United States. Commonwealth v. Peters, 12 Met. 387. Commonwealth v. Alger, 7 Cush. 82. Dunham v. Lamphere, 3 Gray, 272. Common *513wealth v. Roxbury, ante, 494. Gen. Sts. c. 1, §§ 1, 2; c. 17, § 1. Pollard v. Hagan, 3 How. 230.
The Colony Charter vested in the government of the Colony both the right of property and the right of government in the sea shores and tide waters. 2 Dane Ab. 691. Commonwealth v. Charlestown, 1 Pick. 185. Dill v. Wareham, 7 Met. 445. Weston v. Sampson, 8 Cush. 353. Commonwealth v. Alger, 7 Cush. 65, 66, 81, 93. Commonwealth v. Roxbury, ante, 479, 481, 483, 492. But a grant of land from that government is not tobe held to include the sea shore without clear words or necessary implication. Commonwealth v. Roxbury, ante, 493. The object of the only grant relied on by the defendants in this case seems to have been to define the inland boundaries and not those towards the shore. See Bartlett, arguendo, 471, 472, and records there cited; Shaw, C. J. ante, 487-490.
In 1639, Governor Winthrop says, “ the people had long desired a body of laws, and thought their condition very unsafe while so much power rested in the discretion of magistrates.” “ Two great reasons there were, which caused most of the magistrates and some of the elders not to be very forward in this matter. One was, want of sufficient experience of the nature and disposition of the people, considered with the condition of the country and other circumstances, which made them conceive that such laws would be fittest for us, which should arise pro re nota upon occasions, etc., and so the laws of England and other states grew, and therefore the fundamental laws of England are called customs, consuetudines. 2. For that it would professedly transgress the limits of our charter, which provide, we shall make no laws repugnant to the laws of England, and that we were assured we must do. But to raise up laws by practice and custom had been no transgression.” “ At length (to satisfy the people) it proceeded.” 1 Winthrop’s Hist. E. E. 322, 323. 28 Mass. Hist. Coll. 204-209. By Shaw, C. J. in Commonwealth v. Alger, 7 Cush. 71. And the Body of Liberties, the first code of laws of the Massachusetts Colony, was finally adopted in December 1641. These laws were not printed, but were published in manuscript under the superintendence of a committee of which Governor Endicott, then deputy governor, was chairman; and, Governor Winthrop says, “ established for three years, by that experience to have them fully amended and established to be perpetual.” 1 Mass. Col. Rec. 344, 346. 2 Winthrop’s Hist. N. E. 55. At the next session of the general court, on the 20th of May 1642, “ the lawes were read over.” 2 Mass. Col. Rec. 2. And before the expiration of the three years committees were appointed to revise the Body of Liberties, and orders relating to it were passed every year afterwards until 1648. 2 Mass. Col. Rec. 39, 61, 109 128, 157, 168, 196, 209, 217, 227, 230, 239, 246, 262, 263. 3 Mass. Col. Rec. 6 26, 46, 74, 85, 125, 130, 142.
The next edition was printed late in 1648, or early in 1649. 2 Mass. Col. Rec. 263, 286. 3 Mass. Col. Rec. 162. “ A coppy of the printed lawes,” was among the papers “ left in honnored Mr. Winthrop’s study ” at his death, which took place March 26th 1649. 3 Mass. Col. Rec. 179. Hull’s Diary, 3 Archsol, Amer. 173. But no copy of this edition is known to be in existence. 28 Mass. *514Hist. Coll. 195. The reason of this may perhaps be found in a petition of Richard Russell, the Colony treasurer, on the 22d of May 1651, representing that “ by the court’s incoradgment ” he had “ purchased the last printed lawbooltes, and by reason of the courts alteration of sume things in those bookes made them unvendible, insomuch that your petitioner lost above tenn pounds, a great part turned to waste papers, and many of them burnt; ” upon which the general court “ allowed him twenty pounds out of the next country rate.” 58 Mass. Archives, fob 18. 3 Mass. Col. Rec. 232. 4 Mass. Col. Rec. pt. I. 50. And in an order of May 14th 1659 the general court say, “The bookes of lawes, of the first impression, not being to be had for the supply of the country, putt us upo thoughts of a second." 47 Mass. Archives, 35.
The Body of Liberties did not determine or define the title in the sea shore between high and low water mark. But on the 4th of June 1644 the deputies appointed a committee for to consider of the bill presented to the howse concerning mens proprieties, and to returne theire thoughts of the particulers therein exprest.” 3 Mass. Col. Rec. 4. It may be conjectured that this bill was the original draft of the ordinance declaring the title of proprietors of land on the sea shore to extend to low water mark or one hundred rods, which is now well understood to have been passed not in 1641, but in 1647. 28 Mass. Hist. Coll. 215. Shaw, C. J., in Commonwealth v. Alger, 7 Cush. 67, 68. Resolve of 1649, ante, 465 note.
In the earliest times of the Colony, before the passage of any ordinance on the subject, wharves were built by the proprietors of land bounding on the sea, ‘by the permission or authority of the towns, and with the approval of the general ■court. The earliest order of this kind, appearing in the Boston town records, is one of January 21st 1638-9, by which “there is granted to the owners of the ■wharfe and crayne an hundred acres of land at Mount Woolystone, next to the allotments already graunted, towarde the repayring and mainteyening of the said wharfe and crayne.” 1 Boston Town Rec. 27. On the 25th of May 1640, “ Mr. Edward Ting is granted to digg turfe of the island being among the flats by the mill feild going to Charlestowne.” 1 Boston Town Rec. 45. On the 6th of October 1641, “Francis Willoughby, Edward Tinge and Edward Bendall” presented a petition to the general court, representing that they “ have beene att greate costs and charges, to the expense of a greate part of our estates in erecting warehouses and framing of wharfes with many other necessaryes, for expeditinge and safe landinge of such comodetyes and goods as come (not onelye from aboute home, but alsoe) from further partes, expedient and usefull accord" ing to our hopes and intentions for the publique good,” and praying the court “ to appoynte unto us a certairie rate for wharfage, porterage and bowsing of goods; that having your worships authoretye for our demands and dues in this case by this honored carte provided, we may not (justlye) offende anye, by our owne demande." On this petition the general court appointed a committee “ to settle rates of wharfage, porterage and warehouse huiré, and certify at the next generall court, and the order to stand the meanewhile." 60 Mass. Archives, fol. 1 *5151 Mass. Col. Rec. 341. And see 2 Mass. Col. Rec. 170, 205; 3 Mass. Col. Rec. 82, 83. On the 29th of November 1641, the town granted to Valentine Hill “ and to his associates ” “ all the wast ground (common highway and proprieties reserved) from the point of the marish betweene Mr. William Tynge’s pales and John Lowe’s liowse there as it is now staked out, to the uppermost corner of Mr. Edward Tynge’s proprietie neare the key already staked out, and so round by Edward Bendall’s to the point forementioned, for so many yeares, as the charge they shall bestowe in purchase of their neighbours theire late wharfinge, and in building, making and repairing such wharfes, creekes, or coves, within this five yeares now next comming shall amount unto,” &c.; with license “ to take tunnage of all such vessells, and wharfage of all such goods, as shall there arrive or make use thereof during the sayd termes; ” provided “ that all such whose grounds doe butt on the wast grounds above granted or highwayes there, shall be free to import, land, and export, within this jurisdiction (except by way of merchandise) all their owne goods, wood, timber and other things being originally of this jurisdiction, without any charge ;” and “ such warehouses or other houses as they shall erect during their terme they shall be allowed for by the towne after such rate as they shall be valued to be there worth without respect of the place; ” and “ such wharfes, as they shall make there, they shall leave in good repaire, and so as they may be of use to the towne at the end of the time; ” and also “ sufficiently wharfe, and from time to time keepe in repaire the creeke next unto George Burden’s house fitting for the lading and unlading of lighter of twenty tunne in ordinary tydes on eyther syde thereof; ” and “ provided also that if Mr. Edward Tynge shall within five yeares now next cominge wharf in that part of the waste betweene the inside of the crosse wall and Mr. Hill’s wharfe end ” he shall enjoy “ the sole libertye of tunnage and wharfage by and upon the same, without contributing to any other charge.” 1 Boston Town Rec. 56, 57. In the allotments of lands recorded in 1635 estates of Valentine Hill and others were bounded “ by the common shore.” 1 Boston Town Rec. 22. In 1643 and 1644 there were grants by the town of Boston to many a person of “ liberty to wharf before his propriety'.” Boston Town Rec. Wheeler v. Stone, 1 Cush. 318.
The orders above quoted seem at least to prove a usage similar to that which was established in Rhode Island by a colonial statute in 1707, and has continued there to the present day; and which has also prevailed, without any express statute, in Connecticut and New Jersey ; by which the proprietor of the upland, though he has no title below high water mark, may build wharves, and thus exclusively' occupy the space between high and low water mark. Angell on Tide Waters, (2d ed.) 236, 237. 1 Swift’s System, 341. Chapman v. Kimball, 9 Conn. 88. Simons v. French, 25 Conn. 346. Gough v. Bell, 1 Zab. 156 ; 2 Zab. 441; 3 Zab. 624. State v. Jersey City, 1 Dutcher, 525. State v. Brown, 3 Dutcher, 13. The main object of the Massachusetts Colony ordinance has always been understood to be to induce the erection of wharves for the benefit of commerce. Storer v. Freeman, 6 Mass. 438. Commonwealth v. Charlestown, 1 Pick. 183, Walker v. Boston & Maine Railroad, 3 Cush. 24. And see Dutton v. Strong, 1 Black, 32.
*516But there is some evidence which goes further, and tends to show that th towns, without any other legislative authority than might be derived from the ac" of March 3d 1635-6, (ante, 460 note, 511,) exercised the power of making absolute grants below high water mark. The right of towns to appropriate “ fishing and fowling,” at least, if not “ bays, coves and rivers,” was recognized in the ordinance of 1641, ante, 465 note. And their right to appropriate fish, if net appropriated by the legislature, has been affirmed by judicial decision, and called by Chief Justice Parsons a “ rule of our common law.” But towns hay no right of property in fisheries within their limits; and their power ceases upon a regulation of the whole subject by the legislature. Coolidge v. Williams, 4 Mass. 144. Randolph v. Braintree, 4 Mass. 317. 2 Dane Ab. 700, 701, 706. Dill v. Wareham, 7 Met. 446. On the 31st of July 1643, the town of Boston granted to Henry Simons and others “ and their parteners all that cove (already bounded) on the norwest side of the causey leading toward Charlestown, with all the salt marish bordering thereupon round about not formerly granted to any other (reserving liberty from time to time to make use of any part thereof for repayring the said causey) to have and enjoy the said cove and marish to them, and their heirs and assignes forever.” 1 Boston Town Bee. 66. In 1828 the supreme judicial court, assuming that this grant was made after the passage of the ordinance annexing the flats to the upland, held that, in the absence of any proof of the bounds referred to, it passed the whole cove. Rust v. Boston Mill Corporation, 6 Pick. 166-170. On the 23d of March 1646, propositions were “ presented to the townsmen on the behalfe of the inhabitants of the northend of the towne of Boston” for building a “fortification at Walter Merry’s Point” upon certain terms, one of which was “ that the ground nor flats before the sayd worke may not be disposed of by the towne unto any particular man’s imploy to" the prejudice of the said worke.” And on the 30th of the same month “ George Halsott is graunted liberty to set downe a cawsey ten foot square from his wharfe, at the northend of it, to low watter marke, and that passingers shall come and goe free to it.” 1 Boston Town Bee. 79. A resolve of the general court in 1649 declared lands below high water mark, set apart by the inhabitants of a town for the purpose of" thatching houses, not to be affected by the subsequent ordinance annexing the flats to the upland. Ante, 465 note.
In speaking of the common law of England, limiting the right of proprietors of land bounding upon tide waters to high water mark, it was assumed, without discussion, by Shaw, C. J., that, in this respect, (as was doubtless the case in most others,) “ the first settlers of Massachusetts regarded the law of England as their law, and governed themselves by it.” Commonwealth v. Alger, 7 Cush. 66, 94. But with all deference to so great an authority, it may be doubted, in view of the precedents just cited, whether the early settlers of Massachusetts thought of the peculiar title of the government in lands flowed by the tide, until they were led, in the framing of a code of laws, to determine the relative rights of the public and of individuals; or whether they then did anything more than to define and make certain a somewhat indefinite usage which had already grown *517up. So thought James Sullivan, who had been one of the first judges of the supreme judicial court after the Revolution. “ From the first settlement of the Colony of Massachusetts,” he says, “ that government practised upon the principles of this provision." Sullivan on Land Titles, 285.
Chief Justice Parsons said that the rule established by the ordinance had by usage acquired “ force as our common law; ” and that the ordinance itself “ was annulled with the Charter by the authority of which it was made.” Slorer v. Freeman, 6 Mass. 438. But the validity of the judgment against the charter in 1684 (founded on charges of having illegally levied taxes and duties, coined money, and imposed an oath of fidelity) was denied by the house of commons, and “ questioned by very great authority in England,” and was never admitted here. 32 Mass. Hist. Coll. 246-278. 1 Hutchinson’s Hist. Mass. 347, 366. 1 Chalmers Annals, 415. 5 Mass. Col. Rec. 422-425, 439-441, 456-459, 466. By Shaw, C. J., in Commonwealth v. Alger, 7 Cush. 76. The act of 1685, referred to ante, 466, and another act amending it, were passed after notice of the repeal of the Charter. 5 Mass. Col. Rec. 470, 473. And almost the last act of the last general court held under the Colony Charter was to appoint “ a committee for a repossitory of such papers on file with the secretary as refer to our charter, and negotiations, from time to time, for the security thereof, with such as referr to our title of our land, by purchase of Indeans or otherwise.” 5 Mass. Col. Rec. 516.
Andros indeed pretended that all grants of lands were avoided by the repeal of the Charter. 1 Hutchinson’s Hist. Mass. 321, 322, 330. 2 Bancroft’s Hist. U. S. 428. But after he was deposed, on the 22d of June 1689, “ at the convention of the governour and council and representatives of the Massaehusets Colony, it is declared that all the laws made by the Governour and Company of said colony, that were in force on the twelfth day of May one thousand six hundred eighty six (except any that are repugnant to the laws of England) are the laws of this colony, and continue in force till farther settlement, to which all inhabitants and residents here are to give due obedience.” 3 Hutchinson Papers, 372, in Mass. Hist. Soc. Lib. This 12th of May was the first day of the political year, and before the arrival of the first royal commission after the repeal of the charter 5 Mass. Col. Rec. 513, 516. 1 Hutchinson’s Hist. Mass. 306.
The opinion expressed by Chief Justice Parsons upon the effect of the repeal of the Charter was probably derived from Judge Trowbridge, with whom he had studied. 7 Mass. 20. Knapp’s Biog. Sketches, 43. Judge Trowbridge, as appears by his own manuscripts, (which have passed from his nephew, Chief Justice Dana, into the possession of the latter’s grandson, Mr. Edmund Trow bridge Dana,) gave an opinion that rape was not entitled to the benefit of clergy by the laws of the Province, because the Prov. St. of 9 W. 3 did not make it a new felony, but only reaffirmed the law as it stood before, by the colony laws of 1649 and 1669, or the English Sts. of 13 & 25 Edw. 3 and 18 Eliz.; and added, “The old charter was vacated in 1686, and thereupon the laws of England revived here. If rape under the old charter should not be thought felony, not being absolutely punishable with death, yet as there was eleven years between *518the old charter and the making this act, must not the laws of England in that time revive, so as that rape within that time must be felony without clergy.” See also Quincy, 53, note; 2 Hutchinson’s Hist. Mass. 20.
The contrary opinion cannot be maintained, as Chief Justice Shaw was wont to do, by reference to the provincial statutes of May and November 1692 (4 W. & M.), continuing in force the colonial laws. Anc. Chart. 213, 229. 3 Amer. Jurist, 119, 120. Barker v. Bates, 13 Pick. 258. Commonwealth v. Alger, 7 Cush. 76, 77. For those acts were disallowed in England, under the power reserved in the Province Charter. Anc. Chart. 34. 2 Hutchinson’s Hist. Mass. 18. A letter of December 26th 1695, signed by Lord Keeper Somers and other lords of the council, during the absence of King William in Holland, informed the governor and council of Massachusetts Bay that “ it hath been thought fit to repeal both the said acts, it being judged necessary that in any new law to be enacted for the said purpose the laws to be continued be therein expressed and particularly specified.” New England Board of Trade Entry Book, No. 35, fol. 200, in State Paper Office in London. This letter was received by the governor and council on the 13th of July 1696. Copies of Council Bee. 1696, fol. 403, in Office of Secretary of the Commonwealth. And the acts so repealed were omitted in all subsequent editions of the province laws, beginning with that of 1699.
But there was nothing in the repeal of the Colony Charter, or in the Province Charter, or in any intermediate proceedings, to reduce Massachusetts to the condition of a newly conquered country, in which alone has it ever been even pretended that private rights are affected by a change in the form of government. Campbell v. Hall, Cowp. 208 & seq. United Stales v. Percheman, 7 Pet. 86, 87. Commonwealth v. Alger, 7 Cush. 76. 3 Amer. Jurist, 118, 119. And see 1 Hutchinson’s Hist. Mass. 316, 317. The Province Charter expressly confirmed all grants of lands made by the general court of the Colony. Anc. Chart. 26, 27 ; ante, 466. George Chalmers, who had access to the public documents in England, wrote that on the arrival of Governor Phipps with the Province Charter “ the change which was made was scarcely perceptible, almost the same men were continued in power, the laws and customs of former times were continued." 2 Chalmers Annals, MS. And by the Constitution of Massachusetts, c. 6, art. 6, “ all the laws which have been adopted and approved in the Province, Colony or State of Massachusetts Bay, and usually practised on in the courts of law ” are expressly continued in force. And see 3 Amer. Jurist, 119.
The colony ordinance of 1647 was not a mere revocable license, but a grant of title, sufficient to support a writ of entry, or an action of trespass quare clausum fregit. 2 Dane Ab. 694. Austin v. Carter, 1 Mass. 231. Commonwealth v. Alger, 7 Cush. 70, 71, 79, 80, 81. Porter v. Sullivan, 7 Gray, 443, 445, 449. Boston v. Lecraw, 17 How. 432, 433. The Commonwealth retains no title or easement in the flats so granted, unless it owns the upland; but its grant of a mere easement over flats does not release its title in them. Walker v. Boston & Maine Railroad, 3 Cush. 21. Commonwealth v. Boston & Maine Railroad, 3 Cush. 43. Commonwealth v. Roxbury, ante, 499.
*519The owner of flats may, unless prohibited by the legislature, reclaim them, by building wharves or otherwise, so as to exclude navigation, provided he does not. wholly cut off his neighbors’ access to their houses or lands. Commonwealth v. Pierce, (1790,) 2 Dane Ab. 696. Austin v. Carter, 1 Mass. 231. Storer v. Freeman, 6 Mass. 438. 2 Dane Ab. 700. Davidson v. Boston Maine Railroad, 3 Cush. 106. Commonwealth v. Alger, 7 Cush. 75, 79, 81. Deering v. Long Wharf, 25 Maine, 65. Low v. Knowlton, 26 Maine, 132. Or he may plant stakes thereon, even to the obstruction of the public right of fishing. Locke v. Motley, 2 Gray, 266. Towns and cities have like rights in flats owned by them. Coolidge v. Williams, 4 Mass. 144. 2 Dane Ab. 706. Richardson v. Boston, 19 How. 269; 24 How. 193. But the omission of the owner of flats to inclose them, and their use for navigation, or for landing wood and other articles, do not prove a dedication to the public. Boston v. Lecraw, 17 How. 435. Slate v. Wilson, 42 Maine, 28. Green v. Chelsea, 24 Pick. 80. Evidence of possession of a seashore by individual inhabitants of a town, is no evidence of a right in the town. Sale v. Pratt, 19 Pick. 197. Green v. Chelsea, 24 Pick. 79.
All persons have the right to use uninclosed flats for the purposes of navigation. Drake v. Curtis, 1 Cush. 413. Commonwealth v. Alger, 7 Cush. 74, 75, 79, 88, 89. Boston v. Lecraw, 17 How. 433, 434. Deering v. Long Wharf, 25 Maine, 65. Gerrish v. Union Wharf, 26 Maine, 392. Tide waters, capable of sustaining vessels of any description with their loading, for purposes really useful to trade or navigation, at any state of the tide, cannot be obstructed with dams, highways or bridges, without authority of the legislature. Dunbar v. Vinal (1801) Sullivan on Land Titles, 286, 287; 2 Dane Ab. 695, 696. Commonwealth v. Coombs, 2 Mass. 492. Arundel v. McCulloch, 10 Mass. 71. Commonwealth v. Charlestown, 1 Pick. 184-188. Keen v. Stetson, 5 Pick. 494, 4§5. Rowe v. Granite Bridge, 21 Pick. 347. Charlestown s. County Commissioners, 3 Met. 202. Marblehead v. County Commissioners, 5 Gray, 252. Commonwealth v. Roxbury, ante, 495. Richardson s. Boston, 19 How. 269. But the legislature of the Commonwealth may authorize,a bridge across tide waters. Commonwealth v. Breed, 4 Pick. 463. Commonwealth v. New Bedford Bridge, 2 Gray, 239. It is tide water wherever the ebb and flow of the tide is felt, whether the water is salt or fresh. The King s. Smith, 2 Doug. 444. Peyroux v. Howard, 7 Pet. 343. Lapish v. Bangor Bank, 8 Greenl. 85. After flats have been filled up by the owner, the consent of the legislature is not necessary to the location of a highway over the land. Henshaw v. Hunting, 1 Gray, 219. A town or city cannon lay out a highway for boats or vessels on tide water, even over flats owned by itself in fee. Richardson v. Boston, 24 How. 194, 195. As to the power of a town or city to fill up a ¿reek to remove a nuisance, see Baker v. Boston, 12 Pick. 183.
The legislature may without compensation prohibit taking gravel from a beach, or building upon flats, whenever in their opinion such prohibition would benefit navigation. Commonwealth v. Tewksbury, 11 Met. 55. Commonwealth v. Alger, 7 Cush. 82-104. Boston v. Lecraw, 17 How. 433. They may authorize *520a mill corporation to exclude water from flats to maintain a tide mill, making reasonable compensation; Boston & Roxbury Mill Corporation v. Newman, 12 Pick. 467; and, on compensating such corporation, may take the basin so formed by the tide mill for other public improvements. Boston Water Power Co. v. Boston & Worcester Railroad, 23 Pick. 360. Such exclusion of the tide water does not affect the title to lands in the basin. Commonwealth v. Roxbury, ante, 456, 499. The mill acts do not apply to tide mills. Murdock v. Stickney, 8 Cush. 113. And see Cogswell v. Essex Mill Corporation, 6 Pick. 94.
On the laying out of a railroad over flats, the damages thereby occasioned to an adjacent wharf may be recovered by its owner. Ashby v. Eastern Railroad, 5 Met. 371, 372. So may the expense of raising other flats, rendered necessary by the building of the railroad to enable the owner to enjoy them. Commonwealth v. Boston & Maine Railroad, 3 Cush. 53. But the expenses of structures necessary to protect land from the effect of a change in the currents -of tide water by the erection of a drawbridge are too remote. Fitchburg Railroad v. Boston & Maine Railroad, 3 Cush. 88. The fact that a railroad is laid out over tide water does not preclude a claim for compensation for the construction of another railroad across its track. Grand Junction Railroad v. County Commissioners, 14 Gray, 565. A city, constructing a drain discharging into tide water in such a manner as to cause accumulations at the end of a wharf and impede the access of vessels thereto, is liable for the damages so occasioned. Richardson v. Boston, 19 How. 270.
The owner of flats has no right, either against the Commonwealth or against coterminous proprietors, to have his flats kept open for the ebb and flow of the tide, either for tide mills or for navigation; but only to the flow of the water below low water mark, and to some access thereto. Davidson v. Boston & Maine Railroad, 3 Cush. 105, 106. Brightman v. Fairhaven, 7 Gray, 271. Boston v. Lecraw, 17 How. 436. Richardson v. Boston, 19 How. 269. The Commonwealth still owns the flats below the limit of the ordinance; and the erection of a wharf upon them without authority is a nuisance, at least if it obstructs navigation. Commonwealth v. Pierce, (1790) 2 Dane Ab. 696. Commonwealth v. Crowninshield, (1796) Sullivan on Land Titles, 286 ; 2 Dane Ab. 697. Commonwealth v. May, (1803) 3 Amer. Jurist, 190 note. Boston & Roxbury Mill Corporation v. Newman, 12 Pick. 466. Commonwealth v. Alger, 7 Cush. 92. Commonwealth v. Roxbury, ante, 497. Commonwealth v. Wright, 3 Amer. Jurist, 185; Thach. C. C. 211. But such flats may be granted by the legislature, and a statute authorizing the extension of a wharf over them is an irrevocable grant. Fitchburg Railroad v. Boston & Maine Railroad, 3 Cush. 87.
What is high water mark has never been adjudged in this commonwealth. But it would seem to be the ordinary high tide. Storer v. Freeman, 6 Mass. 439. Commonwealth v. Charlestown, 1 Pick. 182. Porter v. Sullivan, 7 Gray, 443. Commonwealth v. Roxbury, ante, 477, 483, 491. St. 1814, c. 39, § 2. Hale de Jure Maris, in Hargrave’s Tracts, 12, 25, 26. Blundell v. Catterall, 5 B. & Aid 290. Lowe v. Govett, 3 B. & Ad. 863. Attorney General v. Chambers, 4 DeGex, *521Macn. & Gord. 218. Cortelyou v. Van Brandt, 2 Johns. 362. Galveston v. Menard, 23 Tex. 399. Yet the low water mark intended by the ordinance ia not the ordinary ebb, but where the tide ebbs the lowest, because there it may be most important to extend a wharf. Sparhawk v. Bullard, 1 Met. 97, 107. Walker v. Boston & Maine Railroad, 3 Cush. 22. Gerrish v. Union Wharf, 26 Maine, 395, 396, contra. A boundary “ by low water mark ” is sufficiently certain in a verdict upon a writ of right. Adams v. Frothingham, 3 Mass. 357, 364. Upon a gradual change in the channel of a river, the increase, whether arising from natural causes, or from a combination of natural and artificial causes, belongs to the owner of the land or flats to which it is attached. Commonwealth v. Pierce, 2 Dane Ab. 696. Adams v. Frothingham, 3 Mass. 363. Dunlap v. Stetson, 4 Mason, 366, 367. If thatch islands, covered with water at ordinary flood tides, carry with them any title in the flats adjoining, it is only towards low water mark. Thornton v. Foss, 26 Maine, 404, 405. Islands formed below low water mark belong to the Commonwealth. Hopkins Academy v. Dickinson, 9 Cush. 550. Middletown v. Sage, 8 Conn. 228.
The ordinance applies to the shores of the open sea, as well as to creeks, coves or rivers. Barber v. Bates, 13 Pick. 255. Sale v. Pratt, 19 Pick. 197. Commonwealth v. Alger, 7 Cush. 76. The words “riparian proprietor” have been heedlessly extended from rivers and streams to the shores of the sea. If it is necessary to express it by a single adjective, the term “ littoral proprietor,” as used by the plaintiff’s counsel in Commonwealth v. Roxbury, ante, 472, and by the supreme court of the United States in Boston v. Lecraw, 17 How. 432, 433, is more accurate.
The difficulty of applying the rule of the ordinance to the conflicting claims of coterminous proprietors was perceived very early. In 1683 the following question was presented (by whom does not appear) to the general court: “ In regard the law entituled Libertys common doth give to all that border upon highwater mark the flats lying before their land downe to low water mark. Hence Query. When severall proprietors have land bordering upon a cove which is more than a semicircle. Q. Whether a line from the circumference to the center of the semicircle ought not be the bounds to each mans propriety, and not low water mark.” By a plan annexed the question would appear to have arisen in Brain-tree. The magistrates thereupon on the 17th of May 1683 passed the following act, which however was not consented to by the deputies: “ For further explanation of the law granting to all proprietors of lands butting upon the salt water interest in the flatts to low water mark. Resolved upon the question, That where lands are so circumstanced as that to continue their bounds on strait lines to the lower water mark would unavoidably interfere one with another, the flats adjacent to low water mark shall be divided in proportion to each proprietors breadth upon high water mark: Provided alwayes this act of the court shall not be construed to disturb any orderly settlement formerly made.” 47 Mass. Archives, 54.
The general rules for the division of flats among coterminous proprietors, sa far as they can be ascertained from the adjudged cases, may be thus stated:
*5221st. The intention of the ordinance was, “ if practicable, to give to every proprietor the flats in front of his upland, of equal width with his lot at low water mark.” Wilde, J., in Gray v. Deluce, 5 Cush. 12. And see Deerfield v. Arms, 17 Pick. 45. Whether the proprietor of upland, even if bounding on a cove, can claim, flats in any other direction than towards low water mark has not been adjudged. The late Chief Justice Shaw and Mr. Samuel Hoar, sitting as referees, awarded that he could ; Chief Justice Parker and Mr. Justice Wilde were of opinion that he could not. Jones v. Boston Mill Corporation, 6 Pick. 151,156 Rust v. Boston Mill Corporation, 6 Pick. 161, 167. And see Thornton v. Foss, 26 Maine, 405.
2d. The nearest channel from which the tide never ebbs, though not adapted to navigation, is the limit. Sparhawk v. Bullard, 1 Met. 107. Ashby v. Eastern Railroad, 5 Met. 370. Walker v. Boston & Maine Railroad, 3 Cush. 22, 24 Attorney General v. Boston Wharf, 12 Gray,
3d. The direction of the side lines of the flats is not governed by that of the side lines of the upland. Rust v. Boston Mill Corporation, 6 Pick. 169. Piper v. Richardson, 9 Met. 158. Curtis v. Francis, 9 Cush. 438, 442. Emerson v. Taylor, 9 Greenl. 43. Unless expressly so agreed by the parties. Dawes v. Prentice, 16 Pick. 442.
4th. Where there is no cove or headland, a straight line is to be drawn according to the general course of the shore at high water, and the side lines of the lots extended at right angles with the shore line. Sparhawk v. Bullard, 1 Met. 106. Porter v. Sullivan, 7 Gray, 443. Deerfield v. Arms, 17 Pick. 45, 46. Knight v. Wilder, 2 Cush. 210.
5th. Around a headland, the lines dividing the flats must diverge towards low water mark. Wilde, J., in Gray v. Deluce, 5 Cush. 12, 13. Shaw, C. J., in Porter v. Sullivan, 7 Gray, 443. Emerson v. Taylor, 9 Greenl. 46.
6th. In a shallow cove, in which there is no channel, a base line may be run across the mouth of the cove, and parallel lines drawn, at right angles with the base line, from the ends of the division lines of the upland to low water mark. Gray v. Deluce, 5 Cush. 12, 13. See Attorney General v. Boston Wharf, 12 Gray,
7th. A deep cove, out of which the tide entirely ebbs at low water, is to be divided by drawing a line across its mouth, giving to each proprietor a width upon the base line proportional to the width of his shore line, and then drawing straight converging lines from the divisions at the shore to the corresponding points on the base line. This rule (which is substantially that suggested by the magistrates in 1683, ante, 521,) was first revived by Wilde, J., in the hypothetical case of a cove the circumference of which was twice its diameter, or deeper than a semicircle. Rust v. Boston Mill Corporation, 6 Pick. 167, 168. It has since been acted upon in other cases, the reports of which contain no plan or description of the proportions of the coves in question. Sparhawk v. Bullard, 1 Met. 107. Wheeler v. Stone, 1 Cush. 323. And see Ashby v. Eastern Railroad, 5 Met. 369, 370; Deerfield v. Arms, 17 Pick. 45, 46.
*5238th. The direction of the side lines of flats in a cove may be modified by the course of the channel bounding them, or by the position of other channels between part of that channel and the upland. Walker v. Boston & Maine Railroad, 3 Cush. 22, 23, 24. Commonwealth v. Alger, 7 Cush. 69. Porter v. Sullivan, 7 Gray, 448, 449. Attorney General v. Boston Wharf, 12 Gray,
9 th. It seems, that after passing the mouth or narrowest part of a cove, the lines may diverge, if necessary to preserve the proportions of different estates. Walker v. Boston & Maine Railroad, 3 Cush 25.
10th. An agreement of coterminous proprietors as to the direction of their boundaries may be proved, or presumed from their acts and those of public authorities. Sparhawk v. Bullard, 1 Met. 95. Curtis v. Francis, 9 Cush. 442,460, 463, 466. Adams v. Boston Wharf, 10 Gray, . Attorney General v. Boston Wharf, 12 Gray, Rider v. Thompson, 23 Maine, 243. Treat v. Chipman, 35 Maine, 34. Thus the lines of the flats at the foot of Summer Street in Boston have been repeatedly found by juries, under the instructions and with the approval of the court, to be parallel with the line of that street as established by the selectmen about 1663. Valentine v. Piper, 22 Pick. 95, 96. Piper v. Richardson, 9 Met. 163. Drake v. Curtis, 9 Cush. 447 note. In the large cove to the northward of that street, the flats were distributed according to an agreement made in 1673 for the erection of a barricade against the Dutch; but the legal effect of that agreement has never been judicially ascertained. Brimmer v. Long Wharf, 5 Pick. 135, 138. Wheeler v. Stone, 1 Cush. 319, 320. Commonwealth v. Alger, 7 Cush. 73. Colony Law of 1681, 5 Mass. Col. Rec. 310, 311. Bowditch on Flats, 4.
The ordinance of 1647 has been extended by usage to Plymouth, to Nantucket and Dukes County, and to Maine, although none of these were under the jurisdiction of Massachusetts when it was made. Sullivan on Land Titles, 285. Barker v. Bates, 13 Pick. 258, 260. Mayhew v. Norton, 17 Pick. 357. Storer v. Freeman, 6 Mass. 435. 2 Dane Ab. 701. Codman v. Winslow, 10 Mass. 146. Lapish v. Bangor Bank, 8 Greenl. 89, 93. Weston v. Sampson, 8 Cush. 354. Commonwealth v. Alger, 7 Cush. 76. Moulton v. Libbey, 37 Maine, 485.
The rule which has been adopted in Maine for the division of flats among coterminous proprietors, in the absence of any agreement between them, or any adverse possession, is to draw a base line between the two corners of each lot at the shore, and then run a line from each corner, at right angles with the base line, to low water mark ; and, if the side lines diverge from or conflict with each other, to divide equally between the two proprietors the land excluded or included by both lines; and not to allow any subdivision of lots to change the side lines as required by an earlier division of the upland. How this rule should be applied in a cove so deep as to bring more than two of such side lines into conflict with each other has never been decided. Emerson v. Taylor, 9 Greenl. 42. Kennebec Ferry v. Bradslreet, 28 Maine, 374. Treat v. Chipman, 35 Maine, 36. Call v. Lowell, 40 Maine, 31.
Seisin of flats follows the legal title, unless an exclusive possession is proved *524Codman v. Winslow, 10 Mass. 151. Brimmer v. Long Wharf, 5 Pick. 135. Rust v. Boston Mill Corporation, 6 Pick. 171. Wheeler v. Stone, 1 Cush. 317. Disseisin of flats may be effected by filling them up, or by building a wharf on them and laying vessels at the end of it. Rust v. Boston Mill Corporation, 6 Pick. 158. Wheeler v. Stone, 1 Cush. 315, 322. And see Treat v. Chipman, 35 Maine, 34. But such use of flats adjoining a wharf does not necessarily exclude their use by others. Gray v. Bartlett, 20 Pick. 192. Deering v. Long Wharf, 25 Maine, 65. Sailing over uninclosed flats, when covered by the tide, will not constitute disseisin. Brimmer v. Long Wharf, 5 Pick. 139. Drake v. Curtis, 1 Cush. 415-419. Curtis v. Francis, 9 Cush. 466. Nor will occasionally cutting grass on them. Commonwealth v. Roxbury, ante, 499. Thornton v. Foss, 26 Maine, 404. Yet see Clancey v. Houdlette, 39 Maine, 457.
Since the passage of the ordinance, a grant of land bounding on the sea shore carries the flats, in the absence of excluding words. 2 Dane Ab. 691, 699. Valentine v. Piper, 22 Pick. 94. Drake v. Curtis, 1 Cush. 413. But the owner may sell either flats or upland separately. 2 Dane Ab. 699, 701. Storer v. Freeman, 6 Mass. 439. Mayhew v. Norton, 17 Pick. 357. Commonwealth v. Alger, 1 Cush. 80. Porter v. Sullivan, 7 Gray, 445,447. Lapish v. Bangor Bank, 8 Greenl. 91. Deering v. Long Wharf, 25 Maine, 64. Flats may 'pass as appurtenances of a wharf, or a messuage. 2 Dane Ab. 690, 700, 701. Doane v. Broad Street Association, 6 Mass. 333, 334. Ashby v. Eastern Railroad, 5 Met. 369. Jackson v. Boston & Worcester Railroad, 1 Cush. 580. Commonwealth v. Alger, 7 Cush. 80. Doubtful words are to be taken most strongly against a private grantor. Adams v. Frothingham, 3 Mass. 361. Saltonslall v. Long Wharf, 7 Cush. 201. Winslow v. Patten, 34 Maine, 25. Otherwise, in public grants. Commonwealth v. Roxbury, ante, 490.
The general principle is, that a boundary by the tide water passes the flats, but a boundary by the land under the water excludes them. Thus flats are included in a grant bounded “by the harbor,” Mayhew v. Norton, 17 Pick. 359; “by the sea or salt water,” Green v. Chelsea, 24 Pick. 77; “by the sea,” Jackson v. Boston & Worcester Railroad, 1 Cush. 478; Saltonslall v. Long Wharf, 7 Cush. 200; “by the creek,” Harlow v. Fisk, 12 Cush. 302; “on the stream," Lapish v. Bangor Bank, 8 Greenl. 92, 93 ; or “ river,” Moore v. Griffin, 22 Maine, 350; or “ bay,” Partridge v. Luce, 36 Maine, 19. On the other hand, “by the shore,” Storer v. Freeman, 6 Mass. 439; or “ beach,” Niles v. Patch, 13 Gray, 257; or “ flats,” Parsons, C. J., in Storer v. Freeman, 6 Mass. 439 ; Fletcher, J., in Saltonslall v. Long Wharf, 7 Cush. 200 ; excludes the flats. See also Dunlap v. Stetson, 4 Mason, 366 ; Lapish v. Bangor Bank, 8 Greenl. 90. But the effect of such general words may be controlled by specific monuments or abuttals. Storer v. Freeman, 6 Mass. 440, 441. Chapman v. Edmands, 3 Allen, 514. Yet a specific abuttal must yield, if contrary to the intention apparent upon the whole deed. Jackson v. Boston & Worcester Railroad, 1 Cush. 579. A boundary “ by a way,” Codman v. Winslow, 10 Mass. 149 ; “ by the marsh, Rust v. Boston Mill Corporation, 6 Pick. 166; or “by a cliff,” Baker *525v. Bates, 13 Pick. 256, 261, excludes the flats beyond. A private grant, “on the sea or flats,” or “ by the sea or beach,” being ambiguous, passes the flats. Saltontall v. Long Wharf, 7 Cush. 195. Doane v. Willcutt, 5 Gray, 335 “ Harbor ” or “ flats ” is a monument, which governs courses and distances. Mayhem v. Norton, 17 Pick. 359. Curtis v. Francis, 9 Cush. 435-440, 465. And see Brimmer v. Long Wharf, 5 Pick. 135, 139. The court will take into consideration the situation of the parties, the state of the country, and of the .thing granted, at the time, in order to ascertain the intent of the parties. Adams v. Frolhingham, 3 Mass. 352. Commonwealth v. Roxbury, ante, 493. Rider v. Thompson, 23 Maine, 244. A proprietary grant in 1680 of “a piece of land below high water mark, to set a shop upon, not exceeding forty feet in width,” extended to low water mark, if within the hundred rods. Adams v. Frothing ham, 3 Mass. 352. But a grant of a “ thatch bank ” below high water mark does not pass the flats towards low water mark, upon which no thatch grows. Lufkin v. Haskell, 3 Pick. 359. A description of flats as bounded on one side upon a way estops the grantor to deny that there is such a way, but is not a covenant against the acts of third persons. Parker v. Smith, 17 Mass. 413. Howe v. Alger, 4 Allen, 206.
Among the rights granted to the Massachusetts Company by the Charter were “ free libertie of fishing in or within any the rivers or waters within the boundes and lymites aforesaid, and the seas thereunto adjoining; and all fishes, royal fishes, whales, balan, sturgions, and other fishes, of what kinde or nature soever.” 1 Mass. Col. Rec. 7, 8; Anc. Chart. 5. 2 Dane Ab. 688. 2 Chalmers Opinions, 131. In 1645 an “ auditor generall,” was appointed, and directed, among other things, to “ take notice and looke after wafts, strayes, goods lost, shipwrecks, whales, &c., or any such things of the like nature where the particular owner is not knowne, and the country may claim a priviledge in or common right unto.” 2 Mass. Col. Bee. 143. 3 Mass. Col. Bee. 55. In the Plymouth Colony, drift whales cast ashore, or floating within a mile, belonged to the town ; at sea, beyond those bounds, half to the Colony, and half to the finder. 11 Plym. Col. Bee. 62, 133, 134, 208; Plym. Col. Laws, (ed. 1685) 30; (ed. 1836) 97, 133, 135, 282. In Nantucket, rights to drift whales were reserved in deeds from Indian proprietors as early as 1653, and in a patent from James 2 in 1687. Hough’s Nantucket Papers, 18 note, 132.
In 1632, the exclusive right of catching fowl upon “ Pullen Poynte or Nodles Hand ” was granted to John Perkins, and Con ant’s or Governor’s Island, “ with all the liberties and privileges of fishing and fowling,” to Governor Winthrop. 1 Mass. Col. Bee. 94, 139, 293, 801. In 1634 a grant was made to Israel Stoughton by the general court, confirming a grant from the town of Dorchester in the previous year, of a mill right and a several fishery near the mouth of the Neponset River. 1 Mass'. Col. Bee. 114, 128. Stoughton v. Baker, 4 Mass. 527. Commonwealth v. Alger, 7 Cush. 99, 100. In June 1641, “ it is ordered that a plantation for the furtherance of fishing shall forthwith bee set up at Nantascot, and that all the neck to the furtherest end towardes Hingham where the tide *526overíloweth shall belong to it.” 1 Mass. Col. Ree. 326. The rights acquired under such grants were expressly reserved in the sixteenth article of the Body of Liberties, ante, 465 note. In Massachusetts, rivers are deemed navigable so far as the tide ebbs and flows; and above that point the right of fishing is in the riparian proprietor, subject however, like such rights acquired under legislative grant, and all other rights of fishing, either in the sea or in rivers, to regulation by the legislature, so as to prevent the obstruction of the passage of fish, in all cases where previous statutes do not amount to a contract with parti is obstructing the river. Sullivan on Land Titles, 285, 286. 2 Dane Ab. 695, 696, 703-707 710. Stoughton v. Baker, 4 Mass. 522. Nickerson v. Brackett, 10 Mass. 212. Commonwealth v. Chapin, 5 Pick. 199. Dunham, v. Lamphere, 3 Gray, 268. Commonwealth v. Essex Co. 13 Gray, 247, 248. Cottrill v. Myrick, 3 Fairf. 229, 230. Fuller v. Spear, 14 Maine, 418. Lunt v. Hunter, 16 Maine, 11. Peables v. Hanaford, 16 Maine, 108. Preble v. Brown, 47 Maine, 28A
The title to the flats seems to have been deemed before the Revolution to carry with it the right to the shellfish growing thereon. Ipswich Proprietors v. Herrick, f 1772,) post, 529. It is true that the special verdict in that case found that the premises had been “ possessed and improved ” by the plaintiffs for more than twenty years. But the only acts of possession or improvement shown by the evidence, or indeed of which the premises, while uninclosed, were capable, was making annual leases thereof. Mr. Dane says, “By our law, fisheries, taking oysters, digging clams in flats-grounds, &c. are incorporeal hereditaments, that may be appurtenant to lands and territories.” “ Many parts of our flats-ground, and the rights of sea manure, &c. on them, belong to proprietors in common and undivided.” 2 Dane Ab. 690, 697. But he does not seem to have been very clear in his views about taking shellfish, sometimes classing it with “ digging sand and sea manure,” sometimes with “ fishing and fowling,” and sometimes with both. 2 Dane Ab. 694, 699, 700, 705.
Long since the Revolution, taking clams on the sea shore was recognized as the subject of a several fishery. Brown v. Lakeman, 15 Pick. 151. Lakeman v. Butler, 17 Pick. 436. The first adjudication to the contrary in this commonwealth was in 1849. Weston v. Sampson, 8 Cush. 351. That case arose in the county of Plymouth, to which the Massachusetts colony ordinances proprin vigore did not extend, and where fishing and fowling had been declared to be free from the earliest times. Ordinances 1627-1685, 11 Plym. Col. Rec. 5, 16, 114, 198 ; Plym. Col. Laws, (ed. 1685) 37; (ed. 1836) 30, 34, 282, 324. Yet the decision was not based upon that distinction, but upon the ground that the public right of fishing, reserved by the colony ordinances, extended to shellfish as well as to swimming fish.
The same doctrine, upon similar grounds, has been repeatedly declared in Maine. But it seems never to have been necessary to a decision there; for one case was simply of a corporation, building a dam on its own land by authority of the legislature, and held not liable for injuries thereby occasioned to clams on the flats below; a second was of an owner of flats, held liable for *527taking oysters thereon out of season without license: and a third concerned a shad fishery in a river, above tide water. Parker v. Cutler Milldam, 20 Maine, 358. Moulton v. Libbey, 37 Maine, 472. Preble v. Brown, 47 Maine, 286.
In 1856 this doctrine was applied within the limits of the Massachusetts Colony to the same beach which was in dispute in Brown v. Lakeman and Lakeman v. Butler, ubi supra, very near the flats trespassed upon in Ipswich Proprietors v. Herrick, post, 529, and notwithstanding evidence of a claim of exclusive right, constantly asserted by sales of licenses and otherwise, running back almost to the time of that decision. Lakeman v. Burnham, 7 Gray, 437.
Notwithstanding the words of the ordinance of 1641, the public right of fishing is not confined to the inhabitants of the town. Lakeman v. Burnham, 7 Gray, 437. 2 Dane Ab. 694, 699. The common right of fishery does not authorize the public to fix stakes on flats belonging to the owner of the upland, for the purpose of setting a seine. Locke v. Motley, 2 Gray, 267. Duncan v. Sylvester, 24 Maine, 486. But below low water mark any one may use a seine. 2 Dane Ab. 692, 693. The right of taking shellfish does not include any right* to take the soil, or dead shellfish imbedded therein, for manure. Porter v. Shehan, 7 Gray, 435. Moore v. Griffin, 22 Maine, 350.
Timber cast upon the beach by the sea, and not claimed by any previous owner, belongs to the owner of the beach. Barker v. Bates, 13 Pick. 255. So does seaweed, thrown upon the shore within the limits of the ordinance of 1647. Cohasset Proprietors v. Tower, (1821) 24 Law Reporter, 733. Phillips v. Rhodes, 7 Met. 323. The right to such seaweed depends upon the present extent of the beach, and not upon its condition when the owner acquired his title. Phillips v. Rhodes, 7 Met. 325. And it cannot be granted away by the legislature. Cohasset Proprietors v. Tower, 24 Law Reporter, 734. But, by a recent statute, seaweed adrift, moved by each wave, though touching the beach, may be taken by any one. St. 1859, c. 247. Anthony v. Gifford, 2 Allen, 549.
Public landing places exist in some towns by immemorial usage. Commonwealth v. Manning, 3 Dane Ab. 20. Kean v. Stetson, 5 Pick. 495. Coolidge v. Learned, 8 Pick. 511. In the Plymouth Colony, it was ordered in 1627 “ that the old path ways be still allowed, and that ever}' man be allowed a convenient way to the water, wheresoever the lot fall,” 11 Plym. Col. Rec. 21; Plym. Col. Laws, (ed. 1836), 30. The earliest entry on the existing town records of Boston is an order of September 7th 1634, in Governor Winthrops handwriting, to prevent obstructions of “ the bridge and common landinge place,” requiring that “ whosoever shall unlade any stones, timber or logges, where the same may not be plainly seen at high water, shall set up a pole or beacon to give notice thereof,” upon penalty of paying all damages; “ this order to bee in force from this daye forward, being onely a declaration of the common lawe herein.” 1 Boston Town Rec. 1. Old landing places cannot be discontinued, nor new ones laid out, without authority of the legislature. Commonwealth v. Tucker, 2 Pick. 47. Kean v. Stetson, 5 Pick. 495. Belhum v. Turner, 1 Greenl. 111 Winslow v. Gifford, 6 Cush. 327. Bennett v. Clemence, 5 Allen,
*528On the 6th of March 1633, the general court ordered “ that all the swamps conteyneing above one hundred acres, either belonging to any towne or not, shall lye in common for any free inhabitant to fetch wood att seasonable tymes, without prejudice to the inhabitants where the same is, (that swampe onely excepted lveing within the Newe Towne pale towards the bay.) ” 1 Mass. Col. Rec. Ill Whether a custom for all the inhabitants of a town to pick cranberries on a pri vote estate is good, qucere. Barnstable v. Thacker, 3 Met. 245.
Great ponds were not at first reserved as public property, or lying in common. On the 6th of May 1635, “ there is 500 acres of land, and a freshe pond, with a little ileland conteyneing aboute two acres, graunted to John Humfry, Esqr. lyeing betwixte nore and west from Saugus,” (afterwards Lynn,) which pond now lies in Lynnfield and Danvers, and is still known as Humfrey’s Pond. 1 Mass. Col. Rec. 147, 211. Lewis’s Hist. Lynn, 52. But the Body of Liberties, art. 16, and the ordinance of 1647, declared the right of fishing and fowling in great ponds to be free; and the latter provided “ that no town shall appropriate to any particular person or persons any great pond, containing more than ten acres of land.” 28 Mass. Hist. Coll. 219. Mass. Col. Laws, (ed. 1660) 50; (ed. 1672) 90, 91; Anc. Chart. 148, 149. The question of the effect of the grant to the town of Roxbury in the principal case upon the title to the pond shown on the plan, ante, 459, and the right of cutting' ice therein, has been recently argued before the supreme judicial court, but not yet decided. West Roxbury v. Stoddard, 5 Allen. G.

 “At a Counoill held in Boston, New England, December the 8th 1686. “Joseph Dudley, Esqre, President. William Stoughton, D. P. “ Wait Winthrop) Bartho. Gedney I Jonath. Tyng 'i Rich. Wharton \ stirs' John Usher j S^rS" Edward Randolph j S(^rS"
“ In answer to the petition of the Inhabitants of Muddy River, praying to have liberty to erect a schoole, &c. Upon hearing thereof, the President and Couneill do Order, that henceforth the said Hamlet of Muddy River be free from town rates to the Towne of Boston, they maintaining there own high ways and poor, and other publick charges riseing amongst themselves, and that within one yeare next comeing they raise a schoole house in such place as the two next Justices of the County, upon a public hearing of the Inhabitants of the said Hamlet, shall determine, as also maintaine an able reading and writing master there, from, and after that day, and that the Inhabitants annually meet to choose three men to mannage their affaires.” Copies of Council Rec. 1686, fol. 94, 97, in Office of Secretary of Commonwealth.


 Passed April 13th, though recorded May 25th 1836. Ante, 463, note